Case 2:19-cv-02121-MWF-JC Document 31-5 Filed 02/14/20 Page 1 of 81 Page ID #:366




                         Exhibit 1




                                   EXHIBIT 1
                                      10
Case 2:19-cv-02121-MWF-JC Document 31-5 Filed 02/14/20 Page 2 of 81 Page ID #:367


  1                      UNITED STATES DISTRICT COURT
  2                     CENTRAL DISTRICT OF CALIFORNIA
  3
  4
  5     MARCELLUS MCMILLIAN,                         )
  6                           Plaintiff,             )
  7               VS.                                )      NO. 2:19-CV-02121
  8     GOLDEN STATE FC LLC, et al.,                 )          MWF (JCx)
  9                           Defendant.             )
 10     ______________________________)
 11
 12
 13     DEPOSITION OF:
 14                        MARCELLUS MCMILLIAN
 15                        THURSDAY, NOVEMBER 7, 2019
 16                        10:27 A.M.
 17
 18
 19
 20     REPORTED BY:
 21                        Sari M. Knudsen
 22                        CSR No. 13109
 23
 24     JOB NO . 3604285
 25     PAGES 1 - 191

                                                                      Page 1

                                 Veritext Legal Solutions
                                      800-826-0277
                                   EXHIBIT 1
                                      11
Case 2:19-cv-02121-MWF-JC Document 31-5 Filed 02/14/20 Page 3 of 81 Page ID #:368


  1                 Deposition of MARCELLUS MCMILLIAN, taken on
  2                 behalf of the DEFENDANT, at 1888 Century
  3                 Park East, Suite 1700, Los Angeles,
  4                 California, on THURSDAY, NOVEMBER 7, 2019,
  5                 before Sari M. Knudsen, CSR No. 13109.
  6
  7
  8     APPEARANCES OF COUNSEL:
  9
 10     FOR THE PLAINTIFF:
 11                 RODRIGUEZ & TRAN
 12                 BY:    GRISELDA RODRIGUEZ, ESQ.
 13                 631 South Olive Street, Suite 820
 14                 Los Angeles, California                 90014
 15                 213-325-3024
 16
 17     FOR THE DEFENDANT:
 18                 PERKINS COIE LLP
 19                 BY:    ANDREW MORIARTY, ESQ.
 20                 1201 Third Avenue, Suite 4900
 21                 Seattle, Washington            98101
 22                 206-359-8629
 23
 24     ALSO PRESENT:
 25                 SOSEH KEVORKIAN, VIDEOGRAPHER

                                                                    Page 2

                                 Veritext Legal Solutions
                                      800-826-0277
                                   EXHIBIT 1
                                      12
Case 2:19-cv-02121-MWF-JC Document 31-5 Filed 02/14/20 Page 4 of 81 Page ID #:369


   1    and all present please identify themselves for the            10:29:08

   2    record.                                                       10:29:08

   3        MR. MORIARTY:     Andrew Moriarty of Perkins Coie         10:29:11

   4    representing defendants.                                      10:29:13

   5        MS. RODRIGUEZ:     Griselda Rodriguez representing        10:29:14

   6    plaintiff.                                                    10:29:15

   7        THE VIDEOGRAPHER:     Thank you.                          10:29:17

   8                                                                  10:29:17

   9                       MARCELLUS MCMILLIAN,                       10:29:17

  10                 having been first duly sworn, was                10:29:17

  11                 examined and testified as follows:               10:29:31

  12                                                                  10:29:31

  13                            EXAMINATION                           10:29:31

  14                                                                  10:29:31

  15    BY MR. MORIARTY:                                              10:29:31

  16        Q     Would you state and spell your full name.           10:29:34

  17        A     Marcellus, M-A-R-C-E-L-L-U-S,                       10:29:38

  18    M-C-M-I-L-L-I-A-N.                                            10:29:42

  19        Q     Mr. McMillian, have you ever been deposed           10:29:44

  20    before?                                                       10:29:45

  21        A     No.                                                 10:29:45

  22        Q     You were just placed under oath.          Do you    10:29:47

  23    understand the significance of being placed under             10:29:50

  24    oath?                                                         10:29:51

  25        A     Yes.                                                10:29:51

                                                                     Page 11

                                 Veritext Legal Solutions
                                      800-826-0277
                                   EXHIBIT 1
                                      13
Case 2:19-cv-02121-MWF-JC Document 31-5 Filed 02/14/20 Page 5 of 81 Page ID #:370


   1    now?                                                                 10:35:48

   2           A     Ontario.                                                10:35:50

   3           Q     And where is Blue Fox Drive?                            10:35:53

   4           A     Ontario.                                                10:35:59

   5           Q     Are you renting a room from somebody you                10:36:00

   6    know?                                                                10:36:01

   7           A     No.                                                     10:36:02

   8           Q     Just a Craig's List type thing?                         10:36:04

   9           A     Well, it was a referral from a friend.                  10:36:11

  10           Q     When did you start -- let's talk about                  10:36:14

  11    terminology real quick.           One of the defendants in           10:36:16

  12    this case is Golden State FC LLC?                                    10:36:19

  13           A     Uh-huh.                                                 10:36:19

  14           Q     Which was probably your employer at the                 10:36:22

  15    time that you worked in ONT3?                                        10:36:26

  16           A     Uh-huh.                                                 10:36:27

  17           Q     But I'm going to call it Amazon.              Okay?     10:36:30

  18           A     Right.                                                  10:36:30

  19           Q     Because it's since merged with Amazon and               10:36:33

  20    you probably think of it as Amazon.                Is that right?    10:36:36

  21           A     Yes.     Amazon.                                        10:36:36

  22           Q     Okay.     When did you start working with               10:36:39

  23    Amazon?                                                              10:36:42

  24           A     Well, I am -- I don't remember the exact                10:36:46

  25    year.      I want to say 2017.         Maybe January.                10:36:54

                                                                            Page 17

                                        Veritext Legal Solutions
                                             800-826-0277
                                         EXHIBIT 1
                                            14
Case 2:19-cv-02121-MWF-JC Document 31-5 Filed 02/14/20 Page 6 of 81 Page ID #:371


   1    jobs.                                                            10:37:47

   2        Q       What was your job at Amazon?                         10:37:52

   3        MS. RODRIGUEZ:        Objection.    Vague as to time.        10:37:56

   4    You can go ahead and answer if you know.                         10:37:58

   5        THE WITNESS:      What was my -- what was my job?            10:38:00

   6    BY MR. MORIARTY:                                                 10:38:00

   7        Q       Yes.                                                 10:38:00

   8        A       I don't know what my official title was.        I    10:38:03

   9    just know I worked on -- in the Make On Demand                   10:38:10

  10    Department.                                                      10:38:10

  11        Q       And so when I say MOD 3 or MOD, that means           10:38:15

  12    "Make On Demand."        Right?                                  10:38:17

  13        A       That is correct.                                     10:38:17

  14        Q       And ONT 3 is the facility at which you               10:38:21

  15    worked?                                                          10:38:22

  16        A       ONT 2 was the facility I worked.                     10:38:24

  17        Q       Got it.   Okay.                                      10:38:26

  18                And that's in San Bernardino?                        10:38:32

  19        A       Yes.                                                 10:38:32

  20        Q       All right.     So when you started working           10:38:34

  21    with Amazon, you were working part time on the                   10:38:40

  22    weekends.     Is that right?                                     10:38:43

  23        A       Yes.                                                 10:38:43

  24        Q       So two full shifts each weekend or were              10:38:48

  25    they short shifts?                                               10:38:54

                                                                        Page 19

                                    Veritext Legal Solutions
                                         800-826-0277
                                      EXHIBIT 1
                                         15
Case 2:19-cv-02121-MWF-JC Document 31-5 Filed 02/14/20 Page 7 of 81 Page ID #:372


   1        A       They were just -- I think I was working          10:38:55

   2    two -- I guess it would be considered two full               10:38:59

   3    shifts.                                                      10:38:59

   4        Q       Ten-hour shifts?                                 10:39:04

   5        A       Well, once every -- I think with the lunch       10:39:07

   6    and all that, it ended up being like 12 hours.               10:39:10

   7    Yeah.                                                        10:39:11

   8        Q       All right.   And you had -- you were             10:39:14

   9    involved in an automobile accident in early August,          10:39:16

  10    2017.     Right?                                             10:39:19

  11        A       That is correct.                                 10:39:19

  12        Q       Between the time that you started working        10:39:21

  13    at Amazon and the time that you were involved in the         10:39:24

  14    automobile accident, did anything happen at work             10:39:28

  15    that concerned you?                                          10:39:30

  16        A       At Amazon?                                       10:39:32

  17        Q       Yes.                                             10:39:34

  18        A       As relates to what?    What would -- I don't     10:39:37

  19    understand the question.                                     10:39:40

  20        Q       Did you have -- did you complain about           10:39:42

  21    anything relating to your employment?                        10:39:46

  22        A       Not to my recollection, no, sir.                 10:39:49

  23        Q       Were things seemingly going pretty well for      10:39:52

  24    you at Amazon?                                               10:39:53

  25        A       You are saying from the beginning?               10:39:55

                                                                   Page 20

                                  Veritext Legal Solutions
                                       800-826-0277
                                    EXHIBIT 1
                                       16
Case 2:19-cv-02121-MWF-JC Document 31-5 Filed 02/14/20 Page 8 of 81 Page ID #:373


   1        THE WITNESS:     You -- happy as in just -- I mean,       10:47:58

   2    how would you define --                                       10:48:01

   3    BY MR. MORIARTY:                                              10:48:01

   4        Q     Well, earlier you said that you were not            10:48:04

   5    head over heels happy working at Amazon?                      10:48:06

   6        A     Right.                                              10:48:07

   7        Q     Okay.    So now I'm asking were you                 10:48:09

   8    affirmatively unhappy?                                        10:48:12

   9        MS. RODRIGUEZ:     Same objections.                       10:48:12

  10        THE WITNESS:     I think gradually, I became more         10:48:14

  11    and more and more unhappy.      So that's how I would         10:48:18

  12    answer that.                                                  10:48:20

  13    BY MR. MORIARTY:                                              10:48:20

  14        Q     Prior to your automobile accident, had you          10:48:29

  15    thought at all about how long you wanted to work at           10:48:33

  16    Amazon?                                                       10:48:37

  17        A     I'm sure I probably thought about it.               10:48:39

  18        Q     Were you thinking that working at Amazon            10:48:41

  19    was something that you were going to make a career            10:48:42

  20    out of?                                                       10:48:46

  21        A     I hadn't really given it any thought.        Not    10:48:48

  22    in that -- in that way.                                       10:48:55

  23        Q     Okay.    In early August of 2017, you were          10:48:59

  24    involved in an automobile accident.         Is that right?    10:49:03

  25        A     That is correct.                                    10:49:07

                                                                     Page 27

                                 Veritext Legal Solutions
                                      800-826-0277
                                   EXHIBIT 1
                                      17
Case 2:19-cv-02121-MWF-JC Document 31-5 Filed 02/14/20 Page 9 of 81 Page ID #:374


   1               Do you see that?                                    10:58:53

   2           A   Uh-huh.                                             10:58:53

   3           Q   Yes?                                                10:58:55

   4           A   Yes.                                                10:58:57

   5           Q   And is that the first time you saw                  10:58:59

   6    Dr. Ramirez?                                                   10:59:00

   7           A   That I can recall at this point.         Uh-huh.    10:59:04

   8           Q   And then this reflects that you saw                 10:59:09

   9    Dr. Ramirez all the way up through July 17, 2018.              10:59:14

  10    Does that sound right to you?                                  10:59:17

  11           A   It sounds correct to the best of my                 10:59:19

  12    recollection.                                                  10:59:21

  13           Q   Do you have any reason to doubt the                 10:59:23

  14    accuracy of this record?                                       10:59:27

  15           A   Not that I'm aware of.      I mean, I don't --      10:59:30

  16    I didn't -- no, sir.     I don't -- I didn't keep the          10:59:34

  17    records or -- you know...                                      11:00:03

  18               Thank you.                                          11:00:04

  19           Q   Mr. McMillian, you've been handed Exhibit 2         11:00:07

  20    to your deposition.     Do you recognize Exhibit 2 as          11:00:09

  21    an e-mail that you sent?                                       11:00:16

  22           A   It looks like an e-mail that I sent, yes,           11:00:18

  23    sir.                                                           11:00:19

  24               (Whereupon Defendants' Exhibit 2                    11:00:19

  25               was marked for identification)                      11:00:20

                                                                      Page 36

                                 Veritext Legal Solutions
                                      800-826-0277
                                   EXHIBIT 1
                                      18
Case 2:19-cv-02121-MWF-JC Document 31-5 Filed 02/14/20 Page 10 of 81 Page ID #:375


   1     still when I spoke with them.       So they might have             11:01:25

   2     given me a general kind of process.         So yeah.       They    11:01:29

   3     probably gave me something general and I probably                  11:01:31

   4     had to follow up, you know, with them.          So yeah.           11:01:34

   5         Q     Okay.    In any event, you sent this e-mail              11:01:37

   6     to accommodations on August 11, 2017.          Right?              11:01:44

   7         A     It says Friday, August 11, 2017.          Yes.           11:01:47

   8         Q     Okay.    And you were sending along what is              11:01:53

   9     called a disability statement from Dr. Ramirez.                    11:01:55

  10     Right?                                                             11:01:58

  11         A     Yes, sir.                                                11:01:58

  12         Q     Okay.    You sent Exhibit 2 from an e-mail               11:02:03

  13     address MarcellusMcMillian@gmail.com.          Right?              11:02:11

  14         A     Yes, sir.                                                11:02:11

  15         Q     How long have you had that e-mail address?               11:02:13

  16         A     I have no idea.                                          11:02:15

  17         Q     Do you use it for both business and                      11:02:17

  18     personal e-mail?                                                   11:02:21

  19         A     I would say maybe so, yes.                               11:02:23

  20         Q     Do you have any other e-mail addresses?                  11:02:31

  21         A     I've got marcellusmcmillian@msn.com.             I       11:02:37

  22     think I've had that a long time.        So that's                  11:02:40

  23     primarily my e-mail address.      Those two.                       11:02:43

  24         Q     Do you have any others?                                  11:02:45

  25         A     Not that I can recall.                                   11:02:53

                                                                           Page 38

                                  Veritext Legal Solutions
                                       800-826-0277
                                     EXHIBIT 1
                                        19
Case 2:19-cv-02121-MWF-JC Document 31-5 Filed 02/14/20 Page 11 of 81 Page ID #:376


   1         Q     All right.     If we look at the note that was           11:10:04

   2     attached to your August 11, 2017 e-mail, it says                   11:10:11

   3     "total temporary disability from August 4, 2017 to                 11:10:16

   4     September 1, 2017."                                                11:10:18

   5               Do you see that?                                         11:10:20

   6         A     Uh-huh.                                                  11:10:21

   7         Q     Yes?                                                     11:10:22

   8         A     Yes.                                                     11:10:22

   9         Q     And did Dr. Ramirez ever talk to you about               11:10:29

  10     what he meant by "total temporary disability"?                     11:10:36

  11         A     Yeah.     I guess it would just simply mean              11:10:39

  12     that I was totally temporarily disabled.                           11:10:44

  13         Q     Totally temporarily unable to work?                      11:10:47

  14         A     Correct.                                                 11:10:48

  15         Q     And at the time that this note was written,              11:10:51

  16     August 10, 2017, did you feel that you were unable                 11:10:55

  17     to work at all?                                                    11:10:59

  18         MS. RODRIGUEZ:      I'm going to object that it                11:11:00

  19     calls for speculation.        It's argumentative.                  11:11:04

  20         THE WITNESS:      Yeah.    I was in pain.        So I would    11:11:07

  21     probably say I probably wasn't available for work.                 11:11:10

  22     BY MR. MORIARTY:                                                   11:11:10

  23         Q     Do you -- do you recall disagreeing with                 11:11:15

  24     Dr. Ramirez about whether you were temporarily                     11:11:17

  25     totally disabled?                                                  11:11:20

                                                                           Page 45

                                   Veritext Legal Solutions
                                        800-826-0277
                                       EXHIBIT 1
                                          20
Case 2:19-cv-02121-MWF-JC Document 31-5 Filed 02/14/20 Page 12 of 81 Page ID #:377


   1         MS. RODRIGUEZ:        Same objections.                        11:11:20

   2         THE WITNESS:        I don't recall.     I don't think         11:11:21

   3     I -- I don't know.        I don't think I ever disagreed          11:11:25

   4     with the doctor.                                                  11:11:27

   5     BY MR. MORIARTY:                                                  11:11:27

   6         Q       I mean, this is -- this is right after your           11:11:30

   7     accident.     Right?                                              11:11:32

   8         A       I believe so, yes, sir.                               11:11:36

   9         Q       And I mean the note says "pain and                    11:11:38

  10     medication he's undertaking due to the car accident               11:11:41

  11     he was involved in August 3, 2017."                               11:11:44

  12                 Do you see that?                                      11:11:44

  13         A       Correct, uh-huh.                                      11:11:45

  14         Q       Okay.   So the day after your accident, were          11:11:48

  15     you in pain?                                                      11:11:50

  16         A       Yeah.                                                 11:11:51

  17         Q       And the week after your accident, were you            11:11:52

  18     in pain?                                                          11:11:53

  19         A       Oh, yeah.                                             11:11:54

  20         Q       You really couldn't work at that time.                11:11:58

  21     Right?                                                            11:11:58

  22         MS. RODRIGUEZ:        Objection.    It's argumentative.       11:12:02

  23         THE WITNESS:        I don't know if I could say I             11:12:05

  24     couldn't work.      I don't really know.         I can't go --    11:12:08

  25     I know I was in a lot of pain.          So that I can             11:12:12

                                                                          Page 46

                                     Veritext Legal Solutions
                                          800-826-0277
                                       EXHIBIT 1
                                          21
Case 2:19-cv-02121-MWF-JC Document 31-5 Filed 02/14/20 Page 13 of 81 Page ID #:378


   1         Q     Okay.     Well, so let's look at page 2 of               11:16:26

   2     Exhibit 3.      So on page 2 at the top, it says                   11:16:32

   3                       "Amazon reviewed your eligibility for            11:16:35

   4               other types of leaves including FMLA," and               11:16:38

   5     it says                                                            11:16:39

   6                       "The leave will not be designated as             11:16:42

   7               FMLA because you have not worked 1,250                   11:16:44

   8               hours in the previous 12 months."                        11:16:46

   9               Do you see that?                                         11:16:47

  10         A     Yes, I do.                                               11:16:48

  11         Q     Is that what you were talking about when                 11:16:49

  12     you --                                                             11:16:49

  13         A     No.     I got another letter that was -- that            11:16:52

  14     just said "denied."      So I didn't get this first.          I    11:16:57

  15     got something else that told me "denied."            That's        11:16:59

  16     why I said I probably called.                                      11:17:00

  17         Q     Okay.                                                    11:17:01

  18         A     Because I -- I got a letter saying I was                 11:17:03

  19     denied.                                                            11:17:04

  20         Q     Okay.                                                    11:17:05

  21               This leave of absence that is approved as                11:17:13

  22     reflected in Exhibit 3, that was a leave of absence                11:17:16

  23     that you had requested.      Right?                                11:17:21

  24         A     Yeah.     I'm pretty sure it is.                         11:17:23

  25         Q     Okay.     You didn't tell Amazon that you                11:17:28

                                                                           Page 50

                                   Veritext Legal Solutions
                                        800-826-0277
                                     EXHIBIT 1
                                        22
Case 2:19-cv-02121-MWF-JC Document 31-5 Filed 02/14/20 Page 14 of 81 Page ID #:379


   1         Q      All right.     And it was on November 2 that     11:26:23

   2     Dr. Ramirez recommended that you go back out on a           11:26:26

   3     leave of absence.       Right?                              11:26:27

   4         A      Correct.                                         11:26:31

   5         Q      Do you recall why that -- why Dr. Ramirez        11:26:34

   6     made that recommendation?                                   11:26:36

   7         A      Probably because I was in an extreme amount      11:26:40

   8     of pain.                                                    11:26:41

   9         Q      All right.                                       11:26:59

  10         A      Thank you.                                       11:27:00

  11                (Whereupon Defendants' Exhibit 4                 11:27:00

  12                was marked for identification)                   11:27:01

  13     BY MR. MORIARTY:                                            11:27:01

  14         Q      Looking at Exhibit 4, Mr. McMillian, do you      11:27:08

  15     recognize this as an e-mail that you sent on or             11:27:11

  16     about November -- well, on November 3, 2017?                11:27:14

  17         A      Yes, sir.                                        11:27:15

  18         Q      And you sent it to that accommodations           11:27:17

  19     address again.     Right?                                   11:27:20

  20         A      Correct.                                         11:27:25

  21         Q      And you attached a disability statement          11:27:26

  22     from Dr. Ramirez.       Right?                              11:27:29

  23         A      Yes, sir.                                        11:27:29

  24         Q      And that stated that you were totally            11:27:32

  25     temporarily disabled from November 5 to November 19,        11:27:37

                                                                    Page 57

                                     Veritext Legal Solutions
                                          800-826-0277
                                      EXHIBIT 1
                                         23
Case 2:19-cv-02121-MWF-JC Document 31-5 Filed 02/14/20 Page 15 of 81 Page ID #:380


   1     2017.   Right?                                                       11:27:40

   2         A       Yes, sir.                                                11:27:42

   3         Q       And the note also says that you were                     11:27:45

   4     estimated to return to work full duty on                             11:27:47

   5     November 20, 2017.        Right?                                     11:27:49

   6         A       Right.                                                   11:27:50

   7         Q       All right.     And like we talked about with             11:27:52

   8     the other disability statement, you didn't disagree                  11:27:56

   9     with Dr. Ramirez that you were totally temporarily                   11:27:59

  10     disabled.     Right?                                                 11:28:00

  11         A       I didn't disagree.                                       11:28:02

  12         Q       All right.     Did you -- did you think as of            11:28:05

  13     November 3, that you would be able to return to work                 11:28:09

  14     full duty on November 20?                                            11:28:16

  15         MS. RODRIGUEZ:        I'm going to object.         That calls    11:28:17

  16     for speculation.        It's argumentative.       And calls for      11:28:20

  17     an expert opinion.                                                   11:28:22

  18         THE WITNESS:        So you are asking me on November             11:28:25

  19     the 3rd, did I think I was going to be able to go                    11:28:28

  20     back to work?                                                        11:28:30

  21     BY MR. MORIARTY:                                                     11:28:30

  22         Q       Right.     So when you sent the e-mail to                11:28:33

  23     accommodations, it was November 3.            Right?     When you    11:28:35

  24     sent it?                                                             11:28:36

  25         A       Uh-huh.                                                  11:28:37

                                                                             Page 58

                                     Veritext Legal Solutions
                                          800-826-0277
                                       EXHIBIT 1
                                          24
Case 2:19-cv-02121-MWF-JC Document 31-5 Filed 02/14/20 Page 16 of 81 Page ID #:381


   1            Q    And as of November 3, 2017, did you think             11:28:39

   2     that you would be able to return to work full duty                11:28:42

   3     November 20, 2017?                                                11:28:44

   4            MS. RODRIGUEZ:     Same objection.                         11:28:46

   5            THE WITNESS:     Whatever is listed here.       We kind    11:28:52

   6     of took it on a, you know, meeting-by-meeting basis               11:28:55

   7     and pain level, et cetera.         So I mean, I didn't make       11:28:59

   8     estimations as far as the future.           So I didn't           11:29:03

   9     really guess.                                                     11:29:06

  10     BY MR. MORIARTY:                                                  11:29:06

  11            Q    Would it be fair to say that -- that this             11:29:09

  12     return to work date of November 20, 2017 -- that was              11:29:13

  13     a target return-to-work date, but you weren't sure                11:29:15

  14     whether you were going to be able to return that                  11:29:17

  15     day?                                                              11:29:18

  16            A    I would say that probably would be more               11:29:20

  17     accurate of a statement.                                          11:29:23

  18            Q    Okay.     So as we've looked at these two             11:29:30

  19     disability statements, I've asked you about total                 11:29:34

  20     temporary disability and the return-to-work date.                 11:29:38

  21     There are lots of these disability statements.                    11:29:40

  22            A    Uh-huh.                                               11:29:42

  23            Q    I'm not going to ask you those same                   11:29:44

  24     questions over and over again.          So I'm just going to      11:29:46

  25     ask you once.       Every time Dr. Ramirez said that you          11:29:50

                                                                          Page 59

                                     Veritext Legal Solutions
                                          800-826-0277
                                       EXHIBIT 1
                                          25
Case 2:19-cv-02121-MWF-JC Document 31-5 Filed 02/14/20 Page 17 of 81 Page ID #:382


   1     were totally temporarily disabled, you agreed with              11:29:52

   2     him.       Right?                                               11:29:53

   3            A      Yes.                                              11:29:54

   4            Q      And the return-to-work dates that                 11:29:56

   5     Dr. Ramirez put as estimated return-to-work dates,              11:29:59

   6     those were target dates that might or might not work            11:30:02

   7     out.       Right?                                               11:30:03

   8            A      Target dates, yes.                                11:30:05

   9            Q      Okay.    All right.   So we can save some time    11:30:10

  10     then by not going through all of -- not asking those            11:30:14

  11     same questions as to all of the notes.                          11:30:16

  12                   Let's take five.                                  11:30:29

  13            MS. RODRIGUEZ:      Sure.                                11:30:31

  14            THE VIDEOGRAPHER:      We are going off the record       11:30:33

  15     at 11:30 A.M.         This is the end of media one.             11:30:36

  16                   (Whereupon a recess was taken)                    11:36:50

  17            THE VIDEOGRAPHER:      We are on the record at 11:36     11:36:52

  18     A.M.       This is the beginning of media two in the            11:36:55

  19     deposition of Marcellus McMillian.                              11:36:59

  20     BY MR. MORIARTY:                                                11:36:59

  21            Q      Mr. McMillian, we just took a break.      You     11:37:02

  22     understand that you are still under oath?                       11:37:06

  23            A      Yes, sir.                                         11:37:06

  24            Q      Looking at the disability statement that is       11:37:08

  25     page 2 of Exhibit 4, did Dr. Ramirez give you these             11:37:15

                                                                        Page 60

                                      Veritext Legal Solutions
                                           800-826-0277
                                        EXHIBIT 1
                                           26
Case 2:19-cv-02121-MWF-JC Document 31-5 Filed 02/14/20 Page 18 of 81 Page ID #:383


   1         A     Uh-huh.                                           11:40:57

   2         Q     So I just want to let you and counsel know        11:40:59

   3     that I did that to save a twig and some weight in           11:41:05

   4     the exhibits.   And so that's what is going on there.       11:41:09

   5         MS. RODRIGUEZ:     That's just to the extent            11:41:15

   6     because we wouldn't know if Mr. McMillian actually          11:41:17

   7     received the attachments.                                   11:41:20

   8         MR. MORIARTY:     Well --                               11:41:20

   9         MS. RODRIGUEZ:     Correct.                             11:41:21

  10         MR. MORIARTY:     In most cases, I'm using              11:41:23

  11     documents from Mr. McMillian's production.                  11:41:25

  12         MS. RODRIGUEZ:     Okay.                                11:41:26

  13         MR. MORIARTY:     So I think we do know that he got     11:41:29

  14     the attachments.                                            11:41:31

  15         MS. RODRIGUEZ:     Okay.                                11:41:32

  16         MR. MORIARTY:     But we can work that out after if     11:41:34

  17     we need to.                                                 11:41:35

  18         MS. RODRIGUEZ:     Yeah.    Okay.                       11:41:38

  19               (Whereupon Defendants' Exhibit 6                  11:41:51

  20               was marked for identification)                    11:41:52

  21     BY MR. MORIARTY:                                            11:41:52

  22         Q     Mr. McMillian, you've been handed Exhibit 6       11:42:09

  23     to your deposition.                                         11:42:11

  24         A     Uh-huh.                                           11:42:13

  25         Q     Do you recognize Exhibit 6 as a letter that       11:42:17

                                                                    Page 64

                                  Veritext Legal Solutions
                                       800-826-0277
                                    EXHIBIT 1
                                       27
Case 2:19-cv-02121-MWF-JC Document 31-5 Filed 02/14/20 Page 19 of 81 Page ID #:384


   1     you received on or about November 8, 2017 regarding         11:42:20

   2     your leave of absence claim?                                11:42:24

   3         A      Okay.    Yes.                                    11:42:26

   4         Q      All right.       And Exhibit 6 says in that      11:42:29

   5     claims status summary chart that you had been               11:42:32

   6     approved for Amazon Medical Leave of Absence and            11:42:36

   7     Amazon STD Medical.                                         11:42:38

   8                Do you see that?                                 11:42:39

   9         A      Yes, sir.                                        11:42:39

  10         Q      And you were approved through November 19,       11:42:42

  11     2017.    Right?                                             11:42:49

  12         A      Yes, sir.                                        11:42:50

  13         Q      Do you have any reason to doubt that you         11:42:52

  14     received Exhibit 6, either in the mail or via e-mail        11:42:56

  15     or both?                                                    11:43:08

  16         A      No.                                              11:43:20

  17         Q      And at the time that you -- that you             11:43:24

  18     received Exhibit 6, you understood that your                11:43:28

  19     approved leave of absence would last until                  11:43:31

  20     November 19, 2017.         Right?                           11:43:35

  21         A      Right.    Yes.                                   11:43:36

  22         Q      And you understood that if you wanted to         11:43:39

  23     continue on approved leave of absence after that            11:43:41

  24     date, you would need to submit an extension request.        11:43:46

  25     Right?                                                      11:43:47

                                                                    Page 65

                                      Veritext Legal Solutions
                                           800-826-0277
                                        EXHIBIT 1
                                           28
Case 2:19-cv-02121-MWF-JC Document 31-5 Filed 02/14/20 Page 20 of 81 Page ID #:385


   1         A     I'm not aware of what an extension request             11:43:50

   2     was or is.                                                       11:43:51

   3         Q     Okay.    So my terminology is bad.        You would    11:43:53

   4     have to ask for additional leave if you wanted to                11:43:56

   5     have additional approved leave?                                  11:44:00

   6         A     Yes.                                                   11:44:00

   7         Q     Okay.                                                  11:44:01

   8               Mr. McMillian, looking at Exhibit 7 to your            11:44:21

   9     deposition, it appears to be a note from a                       11:44:26

  10     disability statement from Dr. Ramirez dated                      11:44:28

  11     November 16, 2017.                                               11:44:31

  12               (Whereupon Defendants' Exhibit 7                       11:44:31

  13               was marked for identification)                         11:44:31

  14     BY MR. MORIARTY:                                                 11:44:31

  15         Q     Is this a document that you submitted to               11:44:34

  16     Amazon in order to extend your leave of absence?                 11:44:39

  17         A     It looks as if that would have been the                11:44:42

  18     note that I would have sent.      Yes, sir.                      11:45:12

  19         Q     Mr. McMillian, looking at Exhibit 8, is                11:45:21

  20     this a document that you've ever seen before?           And      11:45:25

  21     well, let me rephrase the question.                              11:45:26

  22               Outside of anything that your lawyer might             11:45:28

  23     have shown you in connection with this lawsuit, have             11:45:31

  24     you ever seen Exhibit 8 before?                                  11:45:32

  25         MS. RODRIGUEZ:     You want to look at the whole             11:45:35

                                                                         Page 66

                                  Veritext Legal Solutions
                                       800-826-0277
                                    EXHIBIT 1
                                       29
Case 2:19-cv-02121-MWF-JC Document 31-5 Filed 02/14/20 Page 21 of 81 Page ID #:386


   1         Q       Do you recall talking to Dr. Ramirez on          11:46:41

   2     your November 16 visit about whether he expected             11:46:45

   3     significant clinical improvement in your functional          11:46:48

   4     capacity?                                                    11:46:52

   5         A       Do I --                                          11:46:53

   6         MS. RODRIGUEZ:        I'm going to object that that      11:46:54

   7     calls for a medical opinion.         That was kind of a      11:46:57

   8     loaded question.                                             11:46:58

   9         THE WITNESS:        Do I recall talking to him about     11:47:01

  10     functional capacity clinical improvement, no.                11:47:04

  11     BY MR. MORIARTY:                                             11:47:04

  12         Q       Okay.     Mr. McMillian, you have been handed    11:47:38

  13     Exhibit 9 to your deposition.                                11:47:41

  14                 Do you recognize Exhibit 9 as a letter that      11:47:46

  15     you received on or about November 25, 2017?                  11:47:49

  16         A       To the best of my recollection, yes, sir.        11:47:52

  17                 (Whereupon Defendants' Exhibit 9                 11:47:52

  18                 was marked for identification)                   11:47:52

  19     BY MR. MORIARTY:                                             11:47:52

  20         Q       All right.     And if you look at that claim     11:47:56

  21     status summary chart, your Amazon medical leave of           11:47:59

  22     absence and Amazon STD medical leave of absence are          11:48:04

  23     approved through November 29, 2017.            Right?        11:48:07

  24         A       Yes.                                             11:48:07

  25         Q       Which is what you had requested in your          11:48:11

                                                                     Page 68

                                     Veritext Legal Solutions
                                          800-826-0277
                                       EXHIBIT 1
                                          30
Case 2:19-cv-02121-MWF-JC Document 31-5 Filed 02/14/20 Page 22 of 81 Page ID #:387


   1     ended?                                                      11:51:09

   2         A     If I was ready.                                   11:51:10

   3         Q     But yes, what I said is accurate if you           11:51:12

   4     were ready?                                                 11:51:13

   5         A     If I was ready.                                   11:51:14

   6         Q     Okay.    So Mr. McMillian, looking at what        11:51:32

   7     has been marked as Exhibit 10 to your deposition, do        11:51:35

   8     you recognize this as an e-mail that you sent on            11:51:39

   9     November 30, 2017?                                          11:51:43

  10         A     Yes, sir.                                         11:51:44

  11               (Whereupon Defendants' Exhibit 10                 11:51:44

  12               was marked for identification)                    11:51:44

  13     BY MR. MORIARTY:                                            11:51:44

  14         Q     And you attached a disability statement           11:51:47

  15     dated November 30.      Right?                              11:51:56

  16         A     Yes, sir.                                         11:51:59

  17         Q     Your approved leave -- your leave of              11:52:02

  18     absence ends -- strike that.       Let me start again.      11:52:12

  19               When we looked at Exhibit 9, we saw that          11:52:16

  20     you had been approved for Amazon medical leave of           11:52:19

  21     absence through November 29.       Right?                   11:52:25

  22         MS. RODRIGUEZ:      It's Exhibit 9.      It's right     11:52:26

  23     underneath this one.                                        11:52:29

  24         THE WITNESS:      This one?                             11:52:30

  25         MS. RODRIGUEZ:      No.   It's right underneath the     11:52:32

                                                                    Page 71

                                   Veritext Legal Solutions
                                        800-826-0277
                                       EXHIBIT 1
                                          31
Case 2:19-cv-02121-MWF-JC Document 31-5 Filed 02/14/20 Page 23 of 81 Page ID #:388


   1     one that's in front of you.                                         11:52:33

   2         THE WITNESS:     Oh, this one.        Right.                    11:52:38

   3         MS. RODRIGUEZ:     Right underneath it.            That one.    11:52:39

   4         THE WITNESS:     Yes.    29.    Yes, sir.                       11:52:41

   5     BY MR. MORIARTY:                                                    11:52:41

   6         Q     All right.    So you sent an update approving             11:52:45

   7     additional leave on November 30.           Right?                   11:52:50

   8         A     Okay.                                                     11:52:50

   9         Q     Is there some reason you didn't send a                    11:52:54

  10     request for an extension before November 30?                        11:52:58

  11         A     Yes.                                                      11:52:59

  12         Q     What was the reason?                                      11:53:01

  13         A     It's going to be based on doctors'                        11:53:02

  14     appointments and the scheduling of those I'm quite                  11:53:12

  15     sure.                                                               11:53:14

  16         Q     So if we look back at Exhibit 1, which is                 11:53:17

  17     the billing statement from Dr. Ramirez -- very first                11:53:24

  18     thing that --                                                       11:53:28

  19         A     Uh-huh.                                                   11:53:31

  20         Q     If you go to the third page of Exhibit 1,                 11:53:38

  21     it looks like you had had an appointment on                         11:53:41

  22     November 28, 2017?                                                  11:53:43

  23         A     Okay.                                                     11:53:45

  24         Q     Is there -- is there any reason you                       11:53:48

  25     couldn't have gotten extension paperwork from                       11:53:50

                                                                            Page 72

                                     Veritext Legal Solutions
                                          800-826-0277
                                      EXHIBIT 1
                                         32
Case 2:19-cv-02121-MWF-JC Document 31-5 Filed 02/14/20 Page 24 of 81 Page ID #:389


   1     Dr. Ramirez on the 28th as opposed to the 30th?                    11:53:54

   2         MS. RODRIGUEZ:     Objection.    That call for                 11:53:56

   3     speculation.     You can answer if you know, but again,            11:54:05

   4     I don't want you to guess.                                         11:54:05

   5         THE WITNESS:     I have -- I have -- I have no                 11:54:07

   6     idea.                                                              11:54:08

   7     BY MR. MORIARTY:                                                   11:54:08

   8         Q     Do you recall why you haven't sent your                  11:54:12

   9     November 30 e-mail to the accommodations@amazon.com                11:54:17

  10     e-mail address?                                                    11:54:19

  11         A     Probably -- well, do I recall why I did                  11:54:22

  12     that?                                                              11:54:22

  13         Q     Yes.                                                     11:54:23

  14         A     I have no idea to tell you the truth.               I    11:54:25

  15     don't know.                                                        11:54:25

  16         Q     Do you recall why you copied Reuben Smith?               11:54:31

  17         A     My -- I would be -- I'd be guessing, but --              11:54:35

  18     or you know, just putting it out there.             I don't        11:54:37

  19     know.   I remember talking to Reuben at some point in              11:54:43

  20     time.   So he might have asked me to cc him.            I          11:54:46

  21     don't -- you know, I don't remember.          So that's --         11:54:50

  22     might be the reason why.                                           11:54:52

  23     BY MR. MORIARTY:                                                   11:54:52

  24         Q     Who is Reuben Smith?                                     11:54:57

  25         A     I think he was somebody that worked with                 11:55:01

                                                                           Page 73

                                  Veritext Legal Solutions
                                       800-826-0277
                                    EXHIBIT 1
                                       33
Case 2:19-cv-02121-MWF-JC Document 31-5 Filed 02/14/20 Page 25 of 81 Page ID #:390


   1     the ERC and all those other people.          I don't know.    11:55:06

   2         Q     Okay.     And the disability statement that is      11:55:11

   3     the second page of Exhibit 10 said that you were              11:55:17

   4     totally temporarily disabled from November 30                 11:55:21

   5     through December 16 and that you were estimated to            11:55:25

   6     return to work full duty on December 16, 2017.                11:55:29

   7     Right?                                                        11:55:30

   8         A     Right.                                              11:55:52

   9         Q     Looking at Exhibit 11 to your deposition,           11:56:33

  10     Mr. McMillian, do you recognize Exhibit 11 as an              11:56:36

  11     e-mail that you received from Reuben Smith?                   11:56:40

  12         A     To the best of my recollection, yes, sir.           11:56:44

  13               (Whereupon Defendants' Exhibit 11                   11:56:44

  14               was marked for identification)                      11:56:44

  15     BY MR. MORIARTY:                                              11:56:44

  16         Q     And Mr. Smith wrote "Thanks for sending             11:56:47

  17     this over" -- well, actually, let's look at page 2            11:56:52

  18     of Exhibit 11.                                                11:56:54

  19               Do you see the numbers in the bottom right          11:56:57

  20     corner "MM" and then there are a bunch of numbers?            11:57:01

  21         A     Uh-huh.                                             11:57:02

  22         Q     Sometimes I'm going to refer to the pages           11:57:03

  23     by those numbers just to sort of help us track                11:57:06

  24     through the record.      Okay?                                11:57:07

  25         A     Okay.                                               11:57:08

                                                                      Page 74

                                   Veritext Legal Solutions
                                        800-826-0277
                                     EXHIBIT 1
                                        34
Case 2:19-cv-02121-MWF-JC Document 31-5 Filed 02/14/20 Page 26 of 81 Page ID #:391


   1         MS. RODRIGUEZ:     You can put everything aside so      11:58:48

   2     you don't get confused.                                     11:59:06

   3               (Whereupon Defendants' Exhibit 12                 11:59:06

   4               was marked for identification)                    11:59:06

   5     BY MR. MORIARTY:                                            11:59:06

   6         Q     Looking at what's been marked as Exhibit 12       11:59:11

   7     to your deposition, Mr. McMillian, do you recognize         11:59:18

   8     Exhibit 12 as an e-mail you received on December 14,        11:59:21

   9     2017?                                                       11:59:24

  10         A     Yes, sir.                                         11:59:24

  11         Q     And it came from an e-mail address                11:59:27

  12     AmazonAM@ReedGroup.com.                                     11:59:31

  13               Do you see that?                                  11:59:31

  14         A     Okay.                                             11:59:32

  15         Q     Is that the e-mail address for the leave          11:59:41

  16     team?                                                       11:59:41

  17         A     Well, that's who I thought they were.      I      11:59:44

  18     mean, that's who I thought all these -- yes.                11:59:49

  19         Q     Okay.    And if you go three pages in, you        11:59:54

  20     see that there is a letter dated December 14, 2017          11:59:58

  21     with a claims status summary.       Right?                  12:00:03

  22         A     Yes, sir.                                         12:00:04

  23         Q     And that approved your -- or reflects             12:00:07

  24     approval of your Amazon medical leave of absence            12:00:09

  25     through December 15, 2017.      Right?                      12:00:13

                                                                    Page 76

                                  Veritext Legal Solutions
                                       800-826-0277
                                    EXHIBIT 1
                                       35
Case 2:19-cv-02121-MWF-JC Document 31-5 Filed 02/14/20 Page 27 of 81 Page ID #:392


   1            A      Yes, sir.                                          12:00:14

   2            Q      And then a denial of your continued Amazon         12:00:20

   3     STD medical.         Right?                                      12:00:28

   4            A      It says "denied."       Yes, sir.                  12:00:30

   5            Q      At the time you received this December 14          12:00:33

   6     letter, did you still believe you were on an                     12:00:36

   7     approved leave of absence?                                       12:00:49

   8            A      Yes.                                               12:01:11

   9            Q      All right.      Let's go off the record            12:01:34

  10     momentarily here.                                                12:01:35

  11            THE VIDEOGRAPHER:        We are going off the record      12:01:36

  12     at 12:01 P.M.         This is the end of media two.              12:01:40

  13                   (Whereupon a recess was taken)                     12:14:03

  14            THE VIDEOGRAPHER:        We are on the record at 12:14    12:14:08

  15     P.M.       This is the beginning of media three in the           12:14:10

  16     deposition of Marcellus McMillian.                               12:14:14

  17     BY MR. MORIARTY:                                                 12:14:14

  18            Q      Let's mark an exhibit.                             12:14:27

  19                   (Whereupon Defendants' Exhibit 13                  12:14:27

  20                   was marked for identification)                     12:14:28

  21     BY MR. MORIARTY:                                                 12:14:28

  22            Q      Mr. McMillian, looking at Exhibit 13 to            12:14:31

  23     your deposition, do you recognize Exhibit 13 as an               12:14:35

  24     e-mail that you wrote on December 15, 2017?                      12:14:40

  25            A      Yes.                                               12:14:41

                                                                         Page 77

                                        Veritext Legal Solutions
                                             800-826-0277
                                          EXHIBIT 1
                                             36
Case 2:19-cv-02121-MWF-JC Document 31-5 Filed 02/14/20 Page 28 of 81 Page ID #:393


   1         Q     And you attached another disability               12:14:45

   2     statement from Dr. Ramirez.      Right?                     12:14:47

   3         A     Uh-huh.                                           12:14:47

   4         Q     Yes?                                              12:14:49

   5         A     Yes.                                              12:14:49

   6         Q     And you wrote to the accommodations alias.        12:14:53

   7     Do you see that?                                            12:14:54

   8         A     Yes.                                              12:14:54

   9         Q     Why were you still writing to the                 12:14:56

  10     accommodations alias in -- on December 15, 2017?            12:15:01

  11         A     Because that's what I thought I was               12:15:03

  12     supposed to do.                                             12:15:05

  13         Q     And in your e-mail, you write                     12:15:11

  14                      "I will also be requesting from the        12:15:14

  15               doctor to forward information regarding           12:15:16

  16               treatment to the Reed Group that is taking        12:15:20

  17               care of the claim, I guess."                      12:15:21

  18               Do you see that?                                  12:15:21

  19         A     Yes.                                              12:15:22

  20         Q     Did you ask Dr. Ramirez to forward                12:15:24

  21     information to the Reed Group?                              12:15:27

  22         A     Yes.                                              12:15:27

  23         Q     What did you ask Dr. Ramirez to forward?          12:15:43

  24         A     I guess it would have been the --                 12:15:48

  25         Q     Exhibit 8?                                        12:15:49

                                                                    Page 78

                                  Veritext Legal Solutions
                                       800-826-0277
                                    EXHIBIT 1
                                       37
Case 2:19-cv-02121-MWF-JC Document 31-5 Filed 02/14/20 Page 29 of 81 Page ID #:394


   1     December 20 was that you had gotten these calls and         12:20:54

   2     you wanted to make sure that everybody had the              12:20:56

   3     updated paperwork?                                          12:21:00

   4         A     Correct.                                          12:21:06

   5         Q     And the request in the December 12                12:21:11

   6     disability statement is for an extension of your            12:21:15

   7     leave of absence until December 29.         Right?          12:21:21

   8         A     I believe this one says December 30.              12:21:24

   9         Q     It says "Your estimated to return to work         12:21:27

  10     on December 30"?                                            12:21:28

  11         A     Oh, yeah.                                         12:21:28

  12         Q     So the leave would be extended to the 29th?       12:21:31

  13         A     To the 29th.   Okay.                              12:21:32

  14         Q     And so that was what you were requesting,         12:21:34

  15     was to extend your leave of absence --                      12:21:36

  16         A     Yes.                                              12:21:36

  17         Q     -- to December 29.                                12:21:38

  18               Mr. McMillian, looking at Exhibit 16 to           12:22:02

  19     your deposition, do you recognize Exhibit 16 as an          12:22:07

  20     e-mail you received from AmazonAM@reedgroup.com on          12:22:11

  21     December 26, 2017?                                          12:22:14

  22         A     Yes.                                              12:22:15

  23               (Whereupon Defendants' Exhibit 16                 12:22:15

  24               was marked for identification)                    12:22:15

  25     BY MR. MORIARTY:                                            12:22:15

                                                                    Page 83

                                  Veritext Legal Solutions
                                       800-826-0277
                                   EXHIBIT 1
                                      38
Case 2:19-cv-02121-MWF-JC Document 31-5 Filed 02/14/20 Page 30 of 81 Page ID #:395


   1         A     I just feel he was e-mailing me and               12:27:21

   2     letting -- you know, telling me what to do as far as        12:27:24

   3     making sure the paperwork was sent over.                    12:27:27

   4         Q     All right.    And after this e-mail exchange,     12:27:30

   5     you understood that -- that at least from Reuben            12:27:34

   6     Smith's perspective, he expected you to be notifying        12:27:37

   7     the LOA team of your extension needs.          Right?       12:27:40

   8         A     Right and -- yes.                                 12:28:05

   9         Q     Exhibit 18.                                       12:28:27

  10               (Whereupon Defendants' Exhibit 18                 12:28:27

  11               was marked for identification)                    12:28:40

  12     BY MR. MORIARTY:                                            12:28:40

  13         Q     Mr. McMillian, looking at Exhibit 18 to           12:28:44

  14     your deposition, do you recognize this as a -- an           12:28:48

  15     e-mail that you sent on December 28, 2017?                  12:28:54

  16         A     Yes.                                              12:28:54

  17         Q     And December 28, 2017 was one day before          12:28:57

  18     your approved leave of absence was set to expire.           12:29:02

  19     Right?                                                      12:29:14

  20         A     Yes.                                              12:29:15

  21         Q     And this e-mail you sent to both                  12:29:16

  22     accommodations and AmazonAM@reedgroup.          Right?      12:29:22

  23         A     Yes.                                              12:29:22

  24         Q     And did you understand at this point that         12:29:26

  25     AmazonAM@reedgroup was what Reuben referred to as           12:29:30

                                                                    Page 87

                                  Veritext Legal Solutions
                                       800-826-0277
                                    EXHIBIT 1
                                       39
Case 2:19-cv-02121-MWF-JC Document 31-5 Filed 02/14/20 Page 31 of 81 Page ID #:396


   1         A     I don't remember.     I don't recall.       But     12:37:08

   2     it's a possibility.    The best of my recollection,           12:37:12

   3     it's a possibility.                                           12:37:16

   4         Q     22.                                                 12:37:16

   5               (Whereupon Defendants' Exhibit 22                   12:37:16

   6               was marked for identification)                      12:37:30

   7     BY MR. MORIARTY:                                              12:37:30

   8         Q     Looking at Exhibit 22, Mr. McMillian, do            12:37:36

   9     you recognize Exhibit 22 as an e-mail you received            12:37:38

  10     on January 9, 2018?                                           12:37:44

  11         A     Yes.                                                12:37:45

  12         Q     And if you look at the fourth page of               12:37:47

  13     Exhibit 22, at the claims status summary chart, you           12:37:54

  14     see that it reflects an Amazon medical leave of               12:37:56

  15     absence was approved through January 27, 2018.                12:38:00

  16     Right?                                                        12:38:01

  17         A     Uh-huh.                                             12:38:03

  18         Q     And that was what Dr. Ramirez was                   12:38:07

  19     requesting in his latest disability note.           Right?    12:38:11

  20         A     He was requesting what?       I'm sorry.            12:38:13

  21         Q     He requested an extension of the leave of           12:38:16

  22     absence through January 27?                                   12:38:31

  23         A     Yes.                                                12:38:55

  24         Q     Looking at Exhibit 23 to your deposition,           12:38:58

  25     Mr. McMillian, do you recognize Exhibit 23 as an              12:39:02

                                                                      Page 93

                                  Veritext Legal Solutions
                                       800-826-0277
                                   EXHIBIT 1
                                      40
Case 2:19-cv-02121-MWF-JC Document 31-5 Filed 02/14/20 Page 32 of 81 Page ID #:397


   1     e-mail you wrote on January 31, 2018?                                 12:39:05

   2         A      Looks familiar, yes.                                       12:39:07

   3                (Whereupon Defendants' Exhibit 23                          12:39:07

   4                was marked for identification)                             12:39:07

   5     BY MR. MORIARTY:                                                      12:39:07

   6         Q      And you attached a disability statement                    12:39:09

   7     changing your estimated return-to-work date to                        12:39:15

   8     February 11, 2018.         Right?                                     12:39:20

   9         A      Yes, sir.                                                  12:39:21

  10         Q      On the first page of Exhibit 23, it says "I                12:39:25

  11     also have the other form."                                            12:39:28

  12                Do you know what that refers to?                           12:39:40

  13         A      At this present moment, do I know what it                  12:39:43

  14     refers to?                                                            12:39:43

  15         Q      Yes.                                                       12:39:44

  16         A      No.     No.    I don't remember.                           12:39:48

  17         MS. RODRIGUEZ:         Remember, don't guess.                     12:39:48

  18         THE WITNESS:         Right.                                       12:39:49

  19     BY MR. MORIARTY:                                                      12:39:49

  20         Q      Okay.     All right.      As of January 31, how            12:39:56

  21     many times had you requested to extend your leave of                  12:40:00

  22     absence?                                                              12:40:00

  23         A      Okay.     Ask the question again.            I'm sorry.    12:40:03

  24     From what?                                                            12:40:03

  25         Q      As of January 31, 2018 --                                  12:40:05

                                                                              Page 94

                                      Veritext Legal Solutions
                                           800-826-0277
                                           EXHIBIT 1
                                              41
Case 2:19-cv-02121-MWF-JC Document 31-5 Filed 02/14/20 Page 33 of 81 Page ID #:398


   1         A     Yes, sir.                                         12:40:07

   2         Q     -- this e-mail that we are looking at             12:40:08

   3     here --                                                     12:40:08

   4         A     Uh-huh.                                           12:40:09

   5         Q     -- how many times had you requested to            12:40:10

   6     extend your leave of absence?                               12:40:12

   7         A     I don't know.    I don't know the specific        12:40:15

   8     number.                                                     12:40:15

   9         Q     Did you ever have a conversation with             12:40:19

  10     Dr. Ramirez about maybe putting you out on a longer         12:40:21

  11     leave of absence?                                           12:40:26

  12         A     For like a longer period of time?                 12:40:28

  13         Q     Longer than two or three weeks?                   12:40:30

  14         A     No.   I don't think I had that conversation.      12:40:35

  15     Could have been a possibility, but to the best of my        12:40:38

  16     recollection, I don't remember that.                        12:40:39

  17         Q     After Dr. Ramirez had estimated your              12:40:41

  18     return-to-work date several times and you had not           12:40:46

  19     been able to return to work as of those dates, did          12:40:50

  20     you start to have doubts about whether you could            12:40:53

  21     ever return to work?                                        12:40:56

  22         A     Did I have doubts?      No.                       12:40:59

  23         Q     So throughout this time, even though none         12:41:03

  24     of the predictions had turned out to be true or the         12:41:06

  25     estimations had turned out to be true, you still            12:41:08

                                                                    Page 95

                                   Veritext Legal Solutions
                                        800-826-0277
                                    EXHIBIT 1
                                       42
Case 2:19-cv-02121-MWF-JC Document 31-5 Filed 02/14/20 Page 34 of 81 Page ID #:399


   1     thought that you would be able to return to work                12:41:10

   2     at --                                                           12:41:11

   3         A     At some point, oh, yeah.                              12:41:13

   4         Q     Based on your conversations with                      12:41:15

   5     Dr. Ramirez, did you have any sense of when that                12:41:17

   6     point might be?                                                 12:41:18

   7         A     No.     Not -- no.                                    12:41:22

   8         Q     Okay.     24 please.                                  12:41:40

   9               (Whereupon Defendants' Exhibit 24                     12:41:40

  10               was marked for identification)                        12:41:54

  11     BY MR. MORIARTY:                                                12:41:54

  12         Q     Looking at Exhibit 24, Mr. McMillian, do              12:42:02

  13     you recognize Exhibit 24 as an e-mail you received              12:42:05

  14     on February 1, 2018?                                            12:42:09

  15         A     Yes.                                                  12:42:10

  16         Q     What is it?     What is Exhibit 24?                   12:42:14

  17         A     It looks like a letter from one of the                12:42:21

  18     ONT's that says                                                 12:42:21

  19                       "According to the attendance records,         12:42:25

  20               you have not worked the last two days."               12:42:27

  21               So I hadn't worked in two days.            So they    12:42:29

  22     were sending me an e-mail.                                      12:42:32

  23         Q     Did you understand -- were you surprised to           12:42:36

  24     get this e-mail?                                                12:42:37

  25         A     Absolutely.                                           12:42:38

                                                                        Page 96

                                   Veritext Legal Solutions
                                        800-826-0277
                                        EXHIBIT 1
                                           43
Case 2:19-cv-02121-MWF-JC Document 31-5 Filed 02/14/20 Page 35 of 81 Page ID #:400


   1         Q     Because you thought you were on an approved       12:42:40

   2     leave of absence?                                           12:42:42

   3         A     Absolutely.                                       12:42:43

   4         Q     And this entire time you've been sending          12:42:44

   5     update notices and telling people "I need another           12:42:48

   6     extension.    I need another extension"?                    12:42:56

   7         A     Yes.                                              12:43:08

   8         Q     25 please.                                        12:43:20

   9               (Whereupon Defendants' Exhibit 25                 12:43:20

  10               was marked for identification)                    12:43:27

  11     BY MR. MORIARTY:                                            12:43:27

  12         Q     Mr. McMillian, looking at Exhibit 25, this        12:43:33

  13     appears to be -- well, is this an e-mail that you           12:43:37

  14     received on February 3?                                     12:43:39

  15         A     Yes.                                              12:43:39

  16         Q     From ONT2?                                        12:43:40

  17         A     Uh-huh.                                           12:43:41

  18         Q     And that's 2018.     Right?                       12:43:50

  19         A     Yes.                                              12:43:51

  20         Q     Okay.     And I have another exhibit.             12:44:08

  21     Exhibit 26.                                                 12:44:09

  22               (Whereupon Defendants' Exhibit 26                 12:44:09

  23               was marked for identification)                    12:44:11

  24     BY MR. MORIARTY:                                            12:44:11

  25         Q     Exhibit 26, Mr. McMillian, appears to be          12:44:17

                                                                    Page 97

                                   Veritext Legal Solutions
                                        800-826-0277
                                     EXHIBIT 1
                                        44
Case 2:19-cv-02121-MWF-JC Document 31-5 Filed 02/14/20 Page 36 of 81 Page ID #:401


   1     your response to the February 1 e-mail.                     12:44:22

   2                Is that what Exhibit 26 is?                      12:44:35

   3         A      It looks as if that is my response, yes.         12:44:39

   4         Q      Okay.     And you said that you would contact    12:44:45

   5     the ERC?                                                    12:44:46

   6         A      Uh-huh.                                          12:44:47

   7         Q      Did you contact the ERC?                         12:44:48

   8         A      I'm sure I did if I said so, yes.                12:44:52

   9         Q      Do you recall anything about the                 12:44:53

  10     conversation you had with the ERC on or about               12:44:57

  11     February 2, 2018?                                           12:44:59

  12         A      Do I recall the conversation?                    12:45:01

  13         Q      Yes.                                             12:45:02

  14         A      No, I do not.                                    12:45:03

  15         Q      Okay.     All right.   And then the response     12:45:06

  16     that you got on February 4, 2018 was "Sorry for any         12:45:12

  17     confusion."       You see that?                             12:45:13

  18         A      Uh-huh.                                          12:45:16

  19         Q      And it says that                                 12:45:18

  20                        "Your leave case is showing approved     12:45:21

  21                through January 27 with an expected              12:45:23

  22                return-to-work date of January 28."              12:45:25

  23                Do you see that?                                 12:45:26

  24         A      Uh-huh.                                          12:45:28

  25         Q      When you read the February 4 response, did       12:45:32

                                                                    Page 98

                                    Veritext Legal Solutions
                                         800-826-0277
                                      EXHIBIT 1
                                         45
Case 2:19-cv-02121-MWF-JC Document 31-5 Filed 02/14/20 Page 37 of 81 Page ID #:402


   1         Q       Did you make an effort to keep records of           12:50:06

   2     your communications with Amazon regarding your leave            12:50:09

   3     of absence?                                                     12:50:10

   4         A       Did I make an effort to do so?                      12:50:12

   5         Q       Yeah.   A conscious effort.                         12:50:14

   6         A       I don't think I really did to tell you the          12:50:16

   7     truth.     No.                                                  12:50:17

   8         Q       Do you recall ever going into your sent             12:50:28

   9     mail in your gmail account and deleting certain                 12:50:31

  10     communications with Amazon but not others?                      12:50:37

  11         A       My sent mail?    Well, no.      Because I think     12:50:40

  12     they delete your e-mails after a certain amount of              12:50:43

  13     time.     So I don't think so, no.                              12:50:48

  14         Q       Okay.   Can we mark this as Exhibit 28              12:50:49

  15     please.                                                         12:50:55

  16                 (Whereupon Defendants' Exhibit 28                   12:50:55

  17                 was marked for identification)                      12:50:55

  18     BY MR. MORIARTY:                                                12:50:55

  19         Q       Looking at Exhibit 28, do you recognize the         12:51:05

  20     exhibit as an e-mail that you wrote on February 19,             12:51:08

  21     2018?                                                           12:51:11

  22         A       Yes.                                                12:51:12

  23         Q       And you attached two disability statements          12:51:14

  24     from Dr. Ramirez.      Right?    Well, wait a minute.     I     12:51:22

  25     only see one.                                                   12:51:27

                                                                       Page 102

                                     Veritext Legal Solutions
                                          800-826-0277
                                      EXHIBIT 1
                                         46
Case 2:19-cv-02121-MWF-JC Document 31-5 Filed 02/14/20 Page 38 of 81 Page ID #:403


   1                 Okay.     So you attached one disability               12:51:31

   2     statement from Dr. Ramirez.         Right?                         12:51:35

   3         A       It has one here.                                       12:51:36

   4         Q       Okay.     And that is a disability statement           12:51:40

   5     dated February 13, 2018.        Right?                             12:51:44

   6         A       February -- I'm sorry.        What was the date        12:51:46

   7     you said?                                                          12:51:47

   8         Q       February 13.                                           12:51:49

   9         A       Yes.                                                   12:51:50

  10         Q       And it estimates a return to work full duty            12:51:53

  11     on February 27, 2018?                                              12:51:55

  12         A       Yes, sir.                                              12:51:56

  13         Q       All right.     I'll represent to you that              12:52:05

  14     Exhibit 28 is a copy of a document that was produced               12:52:09

  15     to us in discovery in this lawsuit.            Okay?               12:52:12

  16         A       Uh-huh.                                                12:52:18

  17         Q       Where -- where is this e-mail, this                    12:52:21

  18     February 19, 2018 e-mail -- where did you -- where                 12:52:25

  19     does it live on your computer?                                     12:52:28

  20         A       This e-mail?                                           12:52:29

  21         Q       Yes.                                                   12:52:32

  22         A       Where does it live?      I don't know.       It        12:52:34

  23     could be in my -- I don't know.           It could be in the       12:52:37

  24     inbox, another folder or on the computer.              I don't     12:52:42

  25     know.                                                              12:52:43

                                                                          Page 103

                                     Veritext Legal Solutions
                                          800-826-0277
                                       EXHIBIT 1
                                          47
Case 2:19-cv-02121-MWF-JC Document 31-5 Filed 02/14/20 Page 39 of 81 Page ID #:404


   1     else that caused you to think that the Amazon people            13:02:12

   2     that you dealt with were not being sincere?                     13:02:17

   3            A      I won't -- I can't say as far as whether          13:02:19

   4     they were being sincere or not.             I could just,       13:02:22

   5     simply just based on, you know, the situation that I            13:02:25

   6     was going through at the time, say I don't believe              13:02:28

   7     that they were doing their best.                                13:02:31

   8            Q      Okay.     It is 1:00.   So let's go off the       13:02:34

   9     record.                                                         13:02:35

  10            THE VIDEOGRAPHER:       We are going off the record      13:02:36

  11     at 1:02 P.M.          This is the end of media four.            13:02:39

  12                   (Whereupon a recess was taken)                    13:55:05

  13            THE VIDEOGRAPHER:       We are on the record at 1:54     13:55:07

  14     P.M.       This is the beginning of media five in the           13:55:11

  15     deposition of Marcellus McMillian.                              13:55:21

  16            MR. MORIARTY:       Exhibit 31 please.                   13:55:40

  17            Q      Mr. McMillian, do you recognize Exhibit 31        13:55:42

  18     as an e-mail you received on February 23, 2018?                 13:55:58

  19            A      Yes.                                              13:55:58

  20                   (Whereupon Defendants' Exhibit 31                 13:55:58

  21                   was marked for identification)                    13:55:58

  22     BY MR. MORIARTY:                                                13:55:58

  23            Q      And in the claim status summary chart that        13:56:00

  24     we were just looking at, Exhibit 31, reflects that              13:56:03

  25     your Amazon medical leave of absence was approved               13:56:05

                                                                       Page 111

                                       Veritext Legal Solutions
                                            800-826-0277
                                         EXHIBIT 1
                                            48
Case 2:19-cv-02121-MWF-JC Document 31-5 Filed 02/14/20 Page 40 of 81 Page ID #:405


   1     through February 27, 2018.      Right?                         13:56:14

   2         A     Yes.                                                 13:56:14

   3         Q     Which was what you had requested.         Right?     13:56:18

   4         A     To the best of my recollection, yes.                 13:56:21

   5         Q     When you received Exhibit 31, did you --             13:56:24

   6     did you feel like things were back on track in terms           13:56:27

   7     of your approved leave of absence?                             13:56:40

   8         MS. RODRIGUEZ:     I'm going to -- I'm going to            13:56:41

   9     object as to -- vague and ambiguous as to "back on             13:56:44

  10     track."                                                        13:56:46

  11               I don't -- I mean, if you understand that,           13:56:48

  12     you can answer.                                                13:56:50

  13         THE WITNESS:     Okay.   Okay.                             13:57:02

  14               I would just simply say that I can see that          13:57:07

  15     it's -- it was -- it was approved.                             13:57:18

  16     BY MR. MORIARTY:                                               13:57:18

  17         Q     Something puzzling you about the exhibit?            13:57:21

  18         A     No.                                                  13:57:43

  19               (Whereupon Defendants' Exhibit 32                    13:57:49

  20               was marked for identification)                       13:57:50

  21     BY MR. MORIARTY:                                               13:57:50

  22         Q     Let me know when you are ready,                      13:58:08

  23     Mr. McMillian.                                                 13:58:08

  24         A     I'm ready.                                           13:58:09

  25         Q     Okay.    You have Exhibit 32 in front of you.        13:58:13

                                                                      Page 112

                                  Veritext Legal Solutions
                                       800-826-0277
                                      EXHIBIT 1
                                         49
Case 2:19-cv-02121-MWF-JC Document 31-5 Filed 02/14/20 Page 41 of 81 Page ID #:406


   1     you made through your Google voice?                              14:03:42

   2         A     I wouldn't have any records.         No, sir.          14:03:47

   3         Q     And have you kept your cell phone bills                14:03:49

   4     that show your calls, ingoing and outgoing?                      14:03:55

   5         A     I don't even get cell phone calls.         I'm         14:03:57

   6     sure they send them.     But I don't even open them.       I     14:04:01

   7     just pay the bill.                                               14:04:04

   8         Q     As we sit here today, can you remember a               14:04:07

   9     specific conversation with Amazon or Reed between                14:04:10

  10     February 20 and March 9?                                         14:04:16

  11         A     Specific?    No.                                       14:04:18

  12         Q     And are you aware of any documents that                14:04:21

  13     reflect communications between you and Amazon or                 14:04:27

  14     Reed between February 20 and March 9?                            14:04:30

  15         A     Any documents?     To the best of my                   14:04:33

  16     recollection at this point, I would have to say I                14:04:47

  17     don't recall.                                                    14:05:00

  18         Q     Mr. McMillian, you've been handed                      14:05:13

  19     Exhibit 33 to your deposition.                                   14:05:15

  20         A     Uh-huh.                                                14:05:17

  21         Q     Do you recognize Exhibit 33 as an e-mail               14:05:19

  22     that you sent on March 20, 2018?                                 14:05:28

  23         A     Yes.                                                   14:05:36

  24               (Whereupon Defendants' Exhibit 33                      14:05:36

  25               was marked for identification)                         14:05:36

                                                                        Page 117

                                  Veritext Legal Solutions
                                       800-826-0277
                                      EXHIBIT 1
                                         50
Case 2:19-cv-02121-MWF-JC Document 31-5 Filed 02/14/20 Page 42 of 81 Page ID #:407


   1     BY MR. MORIARTY:                                                14:05:36

   2         Q     And you wrote "not sure why you guys didn't           14:05:39

   3     get the previous paperwork."                                    14:05:40

   4               Do you see that?                                      14:05:41

   5         A     Yes.                                                  14:05:42

   6         Q     All right.       And you attached two disability      14:05:45

   7     statements to the March 20 e-mail.            Right?            14:05:48

   8         A     Okay.     Yes.                                        14:05:50

   9         Q     One dated February 27, 2018 and the second            14:05:55

  10     one dated March 15, 2018.        Correct?                       14:05:59

  11         A     Uh-huh.                                               14:06:01

  12         Q     Yes?                                                  14:06:02

  13         A     Yes.                                                  14:06:02

  14         Q     Okay.     And you said in your e-mail the             14:06:12

  15     second to last line -- well, actually it goes from              14:06:16

  16     the third line to the fifth line.                               14:06:17

  17                       "I am sending the paperwork to carry          14:06:19

  18               me through the 1st of April.            I am sure     14:06:21

  19               they will have to write another since my              14:06:24

  20               surgery isn't until the 10th of April."               14:06:26

  21               Do you see that?                                      14:06:27

  22         A     Yes.                                                  14:06:30

  23         Q     At the time that you wrote your March 20              14:06:32

  24     e-mail, were you thinking that you were going to be             14:06:34

  25     off work until your surgery happened?                           14:06:37

                                                                       Page 118

                                     Veritext Legal Solutions
                                          800-826-0277
                                       EXHIBIT 1
                                          51
Case 2:19-cv-02121-MWF-JC Document 31-5 Filed 02/14/20 Page 43 of 81 Page ID #:408


   1         A       Uh-huh.                                                14:13:01

   2         Q       Had you previously sent the April 2                    14:13:04

   3     disability statement to Amazon or Reed before                      14:13:08

   4     April 22?                                                          14:13:12

   5         A       I don't recall, sir.                                   14:13:39

   6         Q       36 please.                                             14:13:58

   7                 (Whereupon Defendants' Exhibit 36                      14:13:58

   8                 was marked for identification)                         14:13:59

   9     BY MR. MORIARTY:                                                   14:14:00

  10         Q       Mr. McMillian, looking at Exhibit 36, this             14:14:04

  11     appears to be another attendance type e-mail sent to               14:14:10

  12     you on April 25, 2018.                                             14:14:12

  13                 Do you see that?                                       14:14:13

  14         A       Yes, sir.                                              14:14:13

  15         Q       And then you responded on April 26.         Right?     14:14:17

  16         A       Yes, sir.                                              14:14:20

  17         Q       And you are still telling -- let's see, in             14:14:24

  18     this case, Caitlin Favati --                                       14:14:27

  19         A       Uh-huh.                                                14:14:27

  20         Q       -- that you are having a back procedure and            14:14:30

  21     you will forward whatever documents they needed?                   14:14:32

  22         A       Uh-huh.                                                14:14:33

  23         Q       Did you feel like you were cooperating with            14:14:35

  24     the process here?                                                  14:14:38

  25         A       Yes.   Uh-huh.                                         14:14:40

                                                                          Page 123

                                      Veritext Legal Solutions
                                           800-826-0277
                                       EXHIBIT 1
                                          52
Case 2:19-cv-02121-MWF-JC Document 31-5 Filed 02/14/20 Page 44 of 81 Page ID #:409


   1     you discussed with your lawyer, if anything, did you        14:46:00

   2     read the February 7 letter?                                 14:46:02

   3         A     I'm pretty sure I probably did see it.            14:46:04

   4         Q     Okay.    Did you understand that it was an        14:46:06

   5     offer to place you back to work at Amazon?                  14:46:09

   6         A     In one form, yes.                                 14:46:11

   7         Q     And what do you mean by that?                     14:46:13

   8         A     Because basically what I understood               14:46:15

   9     "contingent" to mean is that you weren't an actual          14:46:20

  10     employee of Amazon.     You were a contingent worker,       14:46:24

  11     which would have pretty much made me what I wasn't          14:46:29

  12     before they terminated me.                                  14:46:37

  13         Q     Okay.    So you thought it was an offer to        14:46:39

  14     come back as a contingent worker?                           14:46:41

  15         A     Correct.                                          14:46:41

  16         Q     All right.    And did you accept the offer?       14:46:43

  17         A     No, I did not.                                    14:46:44

  18         Q     Why not?                                          14:46:44

  19         MS. RODRIGUEZ:     I'm going to object to that line     14:46:46

  20     of questioning as to attorney-client privilege.             14:46:48

  21     I'll instruct my client not to answer.                      14:46:51

  22     BY MR. MORIARTY:                                            14:46:52

  23         Q     Other than anything that -- any legal             14:46:54

  24     advice that you may have discussed with your                14:46:57

  25     attorney, was there any reason that you didn't              14:47:00

                                                                   Page 145

                                  Veritext Legal Solutions
                                       800-826-0277
                                    EXHIBIT 1
                                       53
Case 2:19-cv-02121-MWF-JC Document 31-5 Filed 02/14/20 Page 45 of 81 Page ID #:410


   1     accept the offer to return to work?                                 14:47:02

   2         MS. RODRIGUEZ:     Same objection.      I would                 14:47:03

   3     instruct my client not to answer.                                   14:47:06

   4         MR. MORIARTY:     Okay.                                         14:47:06

   5               I can just short-circuit this.            Is there        14:47:12

   6     anything Mr. McMillian can say about this letter                    14:47:15

   7     that is not privileged?                                             14:47:15

   8         MS. RODRIGUEZ:     No.                                          14:47:19

   9     BY MR. MORIARTY:                                                    14:47:21

  10         Q     Were you physically able to return to work                14:47:24

  11     at Amazon as of February, 2019?                                     14:47:32

  12         A     Yes.    Well, I -- based on the doctor's                  14:47:35

  13     notes, I think I was still under treatment from the                 14:47:38

  14     doctor.   So I'm not sure how that would all                        14:47:43

  15     correlate, but I would say -- I would actually say                  14:47:46

  16     no to that because I was still under the doctor's                   14:47:50

  17     treatment at the time.                                              14:47:50

  18         Q     Okay.    So I don't think you were under                  14:47:53

  19     doctor's treatment --                                               14:47:53

  20         A     Oh, not in -- when is this?         You are               14:47:55

  21     talking about '19?                                                  14:47:56

  22         Q     Yes.                                                      14:47:57

  23         A     I'm thinking the other January.            I'm sorry.     14:47:59

  24     I'll all over the place.       I'm sorry.     So you are            14:48:02

  25     saying in January of 20 -- when did they make                       14:48:06

                                                                           Page 146

                                  Veritext Legal Solutions
                                       800-826-0277
                                       EXHIBIT 1
                                          54
Case 2:19-cv-02121-MWF-JC Document 31-5 Filed 02/14/20 Page 46 of 81 Page ID #:411


   1     this -- '19 -- February of 2019.              But I thought I     14:48:10

   2     was still going to the doctor.             I thought I was.       14:48:13

   3            Q    Not according to the billing notes.                   14:48:15

   4            A    Oh, well, it's been a while for me.            I      14:48:17

   5     don't remember.        Okay.    All right.       I guess the      14:48:20

   6     answer would be I could have went.                                14:48:22

   7            Q    So there's no physical barrier that you               14:48:25

   8     were aware of preventing you from returning to work?              14:48:27

   9            A    No.                                                   14:48:34

  10            Q    Did you want to return to work at Amazon?             14:48:36

  11            A    Absolutely.                                           14:48:46

  12            Q    And so I have to ask.          Why didn't you?        14:48:48

  13            MS. RODRIGUEZ:     I'm going to object and -- I'm          14:48:51

  14     going to instruct you not to answer.                It's          14:48:54

  15     attorney-client privileged communications and work                14:49:00

  16     product.                                                          14:49:10

  17     BY MR. MORIARTY:                                                  14:49:10

  18            Q    Okay.     Let's take a break.                         14:49:34

  19            THE VIDEOGRAPHER:       We are going off the record        14:49:36

  20     at 2:49 P.M.        This is the end of media five.                14:49:39

  21                 (Whereupon a recess was taken)                        14:58:10

  22            THE VIDEOGRAPHER:       We are on the record at            14:58:12

  23     2:58 P.M.     This is the beginning of media six in the           14:58:15

  24     deposition of Marcellus McMillian.                                14:58:17

  25      ///                                                              14:58:18

                                                                         Page 147

                                        Veritext Legal Solutions
                                             800-826-0277
                                         EXHIBIT 1
                                            55
Case 2:19-cv-02121-MWF-JC Document 31-5 Filed 02/14/20 Page 47 of 81 Page ID #:412


   1     BY MR. MORIARTY:                                                  15:58:58

   2         Q      Mr. McMillian, looking at Exhibit 45, do               15:59:44

   3     you recognize Exhibit 45 as an e-mail you wrote on                15:59:46

   4     May 3, 2018?                                                      15:59:49

   5         A      Yes.                                                   15:59:50

   6         Q      And we were just talking about an e-mail               15:59:52

   7     that you sent relating to wrongful termination.           Is      15:59:55

   8     this the e-mail you were referring to?                            15:59:59

   9         A      It looks like it is, yes.                              16:00:00

  10         Q      And when you look at the time on the                   16:00:03

  11     e-mail, it says 2:51 P.M.                                         16:00:06

  12                Do you see that?                                       16:00:07

  13         A      Yes.                                                   16:00:07

  14         Q      And then if you look at Exhibit 37, which              16:00:11

  15     is Caitlin Favati's May 3 e-mail, there's a time                  16:00:16

  16     stamp of 1:34 P.M.                                                16:00:18

  17                Do you see that?                                       16:00:19

  18         A      I do see it.                                           16:00:20

  19         Q      Right.   Do you have any reason to believe             16:00:22

  20     that you sent your May 3 e-mail about wrongful                    16:00:26

  21     termination before Caitlin Favati said "We are                    16:00:30

  22     following up to inform you"?                                      16:00:33

  23         A      Well, based on this, it was 1:34.         Mine was     16:00:37

  24     at 2:51.    So this had to be in response to that.                16:00:40

  25         Q      So -- sorry.   Exhibit 45 was in response to           16:00:46

                                                                         Page 186

                                   Veritext Legal Solutions
                                        800-826-0277
                                    EXHIBIT 1
                                       56
Case 2:19-cv-02121-MWF-JC Document 31-5 Filed 02/14/20 Page 48 of 81 Page ID #:413


   1                I, SARI M. KNUDSEN, CSR NO. 13109, in and
   2     for the State of California, do hereby certify:
   3                I am the deposition officer that
   4     stenographically recorded the testimony in the
   5     foregoing deposition;
   6                Prior to being examined, the deponent was
   7     first duly sworn by me;
   8                The foregoing transcript is a true record of
   9     the testimony given;
  10                  Before completion of the deposition, review
  11     of the transcript was not requested.                If requested,
  12     any changes made by the deponent (and provided to
  13     the reporter) during the period allowed are appended
  14     hereto.
  15
  16                  Dated the 2nd day of December, 2019.
  17
  18
  19
  20                  <%20181,Signature%>
  21                  SARI M. KNUDSEN, CSR NO. 13109
  22
  23
  24
  25

                                                                  Page 191

                                  Veritext Legal Solutions
                                       800-826-0277
                                   EXHIBIT 1
                                      57
Case 2:19-cv-02121-MWF-JC Document 31-5 Filed 02/14/20 Page 49 of 81 Page ID #:414




                         Exhibit 2




                                   EXHIBIT 2
                                      58
Case 2:19-cv-02121-MWF-JC Document 31-5 Filed 02/14/20 Page 50 of 81 Page ID #:415


   1           THE UNITED STATES DISTRICT COURT FOR THE
   2      CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   3
   4     MARCELLUS MCMILLIAN,                                  )
                                                               )
   5                 PLAINTIFF,                                )
                                                               )
   6                 VS.                                       ) CASE NO.:
                                                               ) 2:19-CV-02121-
   7     GOLDEN STATE FC LLC,                                  ) MWF-JCX
         AMAZON FULFILLMENT                                    )
   8     SERVICES, INC., AMAZON.COM                            )
         SERVICES, INC., AMAZON.COM,                           )
   9     INC., DEVON FRANKLIN, AND                             )
         DOES 1 TO 100, INCLUSIVE,                             )
  10                                                           )
                     DEFENDANTS.                               )
  11     ___________________________________)
  12
  13
  14
  15                           VIDEO DEPOSITION OF
  16                       PRISCILLA IEMANJA BUSTAMANTE
  17                         LOS ANGELES, CALIFORNIA
  18                   WEDNESDAY, SEPTEMBER 25, 2019
  19
  20
  21
  22
  23     JOB NO. 3531784
  24     REPORTED BY:        LETICIA ROJO, CSR 12132
  25     PAGES 1 - 104

                                                                           Page 1

                           Personal Court Reporters, A Veritext Company
                                           818-988-1900
                                       EXHIBIT 2
                                          59
Case 2:19-cv-02121-MWF-JC Document 31-5 Filed 02/14/20 Page 51 of 81 Page ID #:416


   1
   2     APPEARANCES:
   3
   4
   5     FOR THE PLAINTIFF, MARCELLUS MCMILLIAN:
   6            RODRIGUEZ & TRAN, LLP
                BY:     JORGE GUARDADO, ESQ.
   7            631 SOUTH OLIVE STREET, SUITE 820
                LOS ANGELES, CALIFORNIA, 90014
   8            TELEPHONE:         (213)325-3024
                FACSIMILE:         (213)325-3027
   9            JORGE@RODRIGUEZTRAN.COM
  10
  11
  12
  13
  14     FOR THE DEFENDANTS, AMAZON.COM SERVICES, INC.:
  15            PERKINS COIE LLP
                BY:     ANDREW MORIARTY, ESQ.
  16            1201 THIRD AVENUE, SUITE 4900
                SEATTLE, WASHINGTON, 98101
  17            TELEPHONE:         (206)359-8629
                FACSIMILE:         (206)359-9629
  18            AMORIARTY@PERKINSCOIE.COM
  19
  20
  21
  22
  23     ALSO PRESENT:
  24            KATY AMETON, VIDEOGRAPHER
  25

                                                                        Page 3

                         Personal Court Reporters, A Veritext Company
                                         818-988-1900
                                     EXHIBIT 2
                                        60
Case 2:19-cv-02121-MWF-JC Document 31-5 Filed 02/14/20 Page 52 of 81 Page ID #:417


   1     the court reporter as part of the record of these

   2     proceedings.

   3                  Would counsel, please, identify

   4     yourselves and state whom you represent?

   5                  MR. GUARDADO:      This is Jorge Guardado               10:17

   6     representing Marcellus McMillian.

   7                  MR. MORIARTY:      Andrew Moriarty of Perkins

   8     Coie, representing defendants.

   9                  THE VIDEOGRAPHER:        Thank you, Counsel.

  10                  Would the reporter, please, swear in the                10:17

  11     witness.

  12

  13                     PRISCILLA IEMANJA BUSTAMANTE,

  14                 having first been duly sworn, was

  15                examined and testified as follows:                        10:17

  16

  17                  THE VIDEOGRAPHER:        You may proceed.

  18

  19                              EXAMINATION

  20     BY MR. GUARDADO:                                                     10:17

  21         Q.       Good morning.      My name is Jorge Guardado,

  22     and I represent Mr. McMillian in this lawsuit.                 Are

  23     you represented by counsel today?

  24         A.       Yes.

  25         Q.       And is that by Mr. Moriarty here in the                 10:17

                                                                         Page 7

                         Personal Court Reporters, A Veritext Company
                                         818-988-1900
                                     EXHIBIT 2
                                        61
Case 2:19-cv-02121-MWF-JC Document 31-5 Filed 02/14/20 Page 53 of 81 Page ID #:418


   1     manager to associate engagement requirements, and

   2     things of that nature, so a lot of running reports.

   3     I would also run a lot of My Time reports, so just

   4     a lot of data gathering.

   5         Q.      And after December 2018, who started                     10:50

   6     supervising the op admin, administrative -- I'm

   7     sorry, can you repeat the term for them again.

   8         A.      Ops admin.

   9         Q.      Ops admin.       So after December 2018, who

  10     supervised the ops admin?                                            10:50

  11         A.      It would have been another HR business

  12     partner.    So the reason why I stop supporting them

  13     on December 2018, I went to support ONT3, so then

  14     somebody else assumed my roles at ONT2.

  15         Q.      And are there more ops admins at ONT3?                   10:51

  16         A.      No.

  17         Q.      And so how often would ops admin pull the

  18     reports that you were speaking about?

  19         A.      On a daily basis, about at least twice a

  20     day per shift, so four times in a day, we went two                   10:51

  21     shifts, days and nights.

  22         Q.      And from January 2017 -- well, let me

  23     back up.    Do you know who Marcellus McMillian is?

  24         A.      Yes.

  25         Q.      And who is he?                                           10:52

                                                                          Page 30

                           Personal Court Reporters, A Veritext Company
                                           818-988-1900
                                       EXHIBIT 2
                                          62
Case 2:19-cv-02121-MWF-JC Document 31-5 Filed 02/14/20 Page 54 of 81 Page ID #:419


   1           A.    He's a former associate.

   2           Q.    And did he work at a -- did you work at

   3     the facility in San Bernardino?

   4           A.    Yes.

   5           Q.    And which one of the ONT facilities did                10:52

   6     he -- or sites did he work at?

   7           A.    Prior to his employment ending, it would

   8     have been at ONT3.

   9           Q.    And from January 2017 through May 2018,

  10     did you ever personally work with Mr. McMillian?                   10:52

  11           A.    Personally, no, not that I -- not that I

  12     can recall.

  13           Q.    Are there any separate HR departments

  14     within the San Bernardino location?

  15           A.    Yes.                                                   10:53

  16           Q.    And what are those separate divisions of

  17     HR?

  18           A.    So each site has their own HR team that

  19     supports them, so ONT4 has their own HR team, ONT2

  20     has their own HR team, and ONT3 has their own HR                   10:53

  21     team that supports them.

  22           Q.    And do they all -- do any of the HR teams

  23     for any of the ONT sites handle requests for leaves

  24     of absences?

  25           A.    To an extent, yes.                                     10:53

                                                                        Page 31

                         Personal Court Reporters, A Veritext Company
                                         818-988-1900
                                     EXHIBIT 2
                                        63
Case 2:19-cv-02121-MWF-JC Document 31-5 Filed 02/14/20 Page 55 of 81 Page ID #:420


   1     STATE OF CALIFORNIA            )
                                        ) ss:
   2     COUNTY OF LOS ANGELES )
   3
   4                  I, Leticia Rojo, do hereby certify:
   5
   6                  That I am a duly qualified Certified
   7     shorthand Reporter, in and for the State of
   8     California, holder of certificate number 12132,
   9     which is in full force and effect and that I am
  10     authorized to administer oaths and affirmations;
  11                  That the foregoing deposition testimony
  12     of the herein named witness was taken before me at
  13     the time and place herein set forth;
  14                  That prior to being examined, the witness
  15     named in the foregoing deposition, was duly sworn
  16     or affirmed by me, to testify the truth, the whole
  17     truth, and nothing but the truth;
  18                  That the testimony of the witness and all
  19     objections made at the time of the examination were
  20     recorded stenographically by me, and were
  21     thereafter transcribed under my direction and
  22     supervision;
  23                  That the foregoing pages contain a full,
  24     true and accurate record of the proceedings and
  25     testimony to the best of my skill and ability;

                                                                        Page 103

                         Personal Court Reporters, A Veritext Company
                                         818-988-1900
                                     EXHIBIT 2
                                        64
Case 2:19-cv-02121-MWF-JC Document 31-5 Filed 02/14/20 Page 56 of 81 Page ID #:421


   1                  That prior to the completion of the
   2     foregoing deposition, review of the transcript WAS
   3     requested.
   4                  I further certify that I am not a
   5     relative or employee or attorney or counsel of any
   6     of the parties, nor am I a relative or employee of
   7     such attorney or counsel, nor am I financially
   8     interested in the outcome of this action.
   9
  10                  IN WITNESS WHEREOF, I have subscribed my
  11     name this 20th day of November, 2019.
  12
  13
  14
  15
  16
  17                      <%16246,Signature%>
  18                      LETICIA ROJO, CSR No. 12132
  19
  20
  21
  22
  23
  24
  25

                                                                        Page 104

                         Personal Court Reporters, A Veritext Company
                                         818-988-1900
                                     EXHIBIT 2
                                        65
Case 2:19-cv-02121-MWF-JC Document 31-5 Filed 02/14/20 Page 57 of 81 Page ID #:422




                         Exhibit 3




                                   EXHIBIT 3
                                      66
      Case 2:19-cv-02121-MWF-JC Document 31-5 Filed 02/14/20 Page 58 of 81 Page ID #:423




From:                             Marcellus McMillian <marcellusmcmillian @gmail.com>
Sent:                             Friday, August 11, 2017 11:55 AM
To:                               accommodations
Subject:                          Medical Letter From DR. Case# 1708030103502
Attachments:                      M. Mcmillian Off Work Note 8_10_17.pdf


Here is a copy of the letter from my DR. If there is any other info that you need from me please reach out to me 323- 63(two)-
9874




                                     Marcellus J. Millian
                                     Advertising Agent, MJM Enterprises
                                     p:323- 374 -352
                                     e:marcellusmcmilliana7gmaii.com j
                                     w:http: / /www.goodbooklets.com a: 3651
                                     S. La Brea Ave # 227 Los Angeles, CA
                                     90016

                                     ®E0




Confidential
                                                          EXHIBIT 3                              AMZN-MCMLLN 000853
                                                             67
    Case 2:19-cv-02121-MWF-JC Document 31-5 Filed 02/14/20 Page 59 of 81 Page ID #:424



                                     Dr. William A. Ramirez
                                                 Chiropractor
                                         Qualified Medical Examiner
                                                                                       Telephone (909) 468 -1775
   P.O. Box 2032                           Walnut, California 91788                          Fax (909) 468 -1795
   Family Practice                                                                              Personal Injury
   Sports Injury                                                                          Workers Compensation




                                       DISABILITY STATEMENT


          NAME OF EMPLOYEE /STUDENT              Marcellus McMillian

          DIAGNOSIS 1)     Lumbar Sprain /Strain

                     2)    Spinal Myospasms


          EMPLOYER /SCHOOL:        Amazon


          THIS IS TO CERTIFY THAT THE ABOVE NAMED EMPLOYEE WILL BE /WAS ABLE
          TO RETURN TO WORK ON:  Mr. McMillian is estimated to return to work
          full duty on September 1, 2017.

          TOTAL TEMPORARY DISABILITY FROM: August 4, 2017
          TO: September 1, 2017 due to pain and medication he is
          undertaking due to the car accident he was involved in August 3,
          2017.

          PATIENT IS RETURNED TO WORK WITH THE FOLLOWING LIMITATIONS:


          PATIENT IS RETURNED TO WORK /SCHOOL ATHLETICS WITH NO RESTRICTIONS:




                                                                 August 10, 2017
          William A. Ramirez, D.C. Q.M.E.                                     DATE



                          Office Address: 302 South Lemon Avenue - Walnut, CA 91789


Confidential                                    EXHIBIT 3                             AMZN- MCMLLN 000854
                                                   68
Case 2:19-cv-02121-MWF-JC Document 31-5 Filed 02/14/20 Page 60 of 81 Page ID #:425




                         Exhibit 4




                                       69
 Case 2:19-cv-02121-MWF-JC Document 31-5 Filed 02/14/20 Page 61 of 81 Page ID #:426




               Send To: Marcellus McMillian

               CC To: ont3 -hr @amazon.com

               Email Sent: Tuesday, August 15, 2017 12:00 AM

                 amapn-
                                                                                    myaccommodatioh,.
                                                                                            Fax: 1- 206 -946 -7289
                                                                           Email: accommodations @amazon.com


               August 15, 2017

               Marcellus McMillian
               3651 S LaBrea Ave 227
               Los Angeles, CA 90016

               RE: Leave as an Accommodation (LEA) Case #: 447540994

               Dear Marcellus McMillian,

               This letter provides you with information related to your request for an accommodation based on
               your non -work -related injury or illness. We reviewed documentation from your healthcare
               provider regarding your current restrictions and also reviewed the essential functions of your
               current job.

               The following accommodation options were considered:
                       Temporary Work Assignment (TWA) and /or Long -Term Accommodation (LTA)
                       Leave as an Accommodation

               After reviewing this information, we have determined that you are eligible to be placed on a
               leave of absence during the time that you are unable to perform the essential functions of your
               position. Your Leave as an Accommodation (LEA) will begin on 8/3/17 and end on 8/31/17, or
               the end of your assignment with Amazon.

               If your restrictions change before that date, please contact the Accommodation team to extend
               your leave or return to work (with or without a job accommodation). Failure to return to work on
               your next scheduled shift after 8/31/17 could result in end of employment therefore, we request
               that you contact us at least one week prior to your expected return to work date.

               Important Information about Leave as an Accommodation
                  LEA is not a permanent or indefinite period of leave (has an expected end date), and it is
                  intended to allow an employee time to recover so that he /she can come back to work, with
                  or without restrictions.
                  LEA may be extended in certain circumstances, if the employee is progressing toward a
                  release to work in the near future.




Confidential                                                                                       AMZN-MCMLLN 000187



                                                         EXHIBIT 4
                                                                                                                        3
                                                            70
 Case 2:19-cv-02121-MWF-JC Document 31-5 Filed 02/14/20 Page 62 of 81 Page ID #:427




                   During this process, Amazon reviewed your eligibility for other types of federal, state and
                   company leave(s), including FMLA. This leave will not be designated as FMLA. At this time
                   you are not eligible for FMLA because:
                          I   1 You have not met the 12 -month length of service requirement
                          LX] You have not worked 1,250 hours in the previous 12 months
                             j You have exhausted your FMLA entitlement
                            r   1 Other:


               Throughout the duration of this LEA, please contact the Accommodation team if there are any
               changes to your current work limitations. Amazon may request that you submit updated medical
               documentation or may reserve the right to request information from your physician directly to
               evaluate any changes in your status.

               Please review the above and consider Amazon's offer of leave as an accommodation. Amazon will
               assume that you have accepted this offer and you will begin your LEA on the start date listed
               above. If you do not accept this offer and would like to discuss an alternative option, or if you do not
               agree with Amazon's assessment in any way, you must contact Accommodations or HR within two days
               of your receipt of this letter or the start date of your LEA, whichever is earlier. If you do not accept this
               offer, you have the right to request alternative accommodations and /or other forms of leave of absence.
               Please understand that if you do not accept Amazon's offer and you are not eligible for other
               leave of absence, it may affect your employment status and /or your right to certain workers'
               compensation or other disability benefits.

               Please understand that your acceptance of this offer will not change any of the terms and conditions in
               your original Offer Letter from Amazon, including your "at- will" employment status.


               Thank you,

               Tarai Dennis I Amazon
               Regional Accommodation Manager
               (602) 353 -2278




Confidential                                                                                                    AMZN- MCMLLN 000188



                                                              EXHIBIT 4
                                                                 71
Case 2:19-cv-02121-MWF-JC Document 31-5 Filed 02/14/20 Page 63 of 81 Page ID #:428




                         Exhibit 5




                                   EXHIBIT 5
                                      72
Case 2:19-cv-02121-MWF-JC Document 31-5 Filed 02/14/20 Page 64 of 81 Page ID #:429




      From:                             or 1>
      Date: Fri, Mar 9, 2018 at 6:55 PM
      Subject: Leave of Absence and Accommodations (LOAA) team Leave
      Documentation for Marcellus McMillian, Case Number: 17110300818
      To.



      Attached are documents pertaining to your leave of absence. Please review them carefully.

      Please note, these documents are in Adobe PDF format. You will need Adobe Acrobat or
      equivalent software to open and view the attached documentation. You will also need access
      to a printer to print out any forms that need to be returned to the Leave of Absence and
      Accommodations (LOAA) team.

      If you have any questions, contact the Leave of Absence and Accommodations (LOAA)
      team at 1- 888 -892 -7180. Representatives are available between 5:00 a.m. and 5:00 p.m.
      Pacific time Monday through Friday.

      If you believe you are receiving this email in error, please contact the Leave of Absence and
      Accommodations (T ,OA M team immediately.

                                                                                                 MM 000315
                                             EXHIBIT 5
                                                73
                                                                                                         3
Case 2:19-cv-02121-MWF-JC Document 31-5 Filed 02/14/20 Page 65 of 81 Page ID #:430




                                          This message, and any attachments to
      it, may contain information that is privileged, confidential, and exempt
      from disclosure under applicable law. If the reader of this message is
      not the intended recipient, you are notified that any use,
      dissemination, distribution, copying, or communication of this message
      is strictly prohibited. If you have received this message in error, please
      notify the sender immediately by return e-mail and delete the message
      and any attachments. Thank you.




              rr+=


       AMAZON_23016
        62_321...48.pdf




                                                                              MM 000316
                                    EXHIBIT 5
                                       74
Case 2:19-cv-02121-MWF-JC Document 31-5 Filed 02/14/20 Page 66 of 81 Page ID #:431



    PO Box 6278
    Broomfield, CO 80021



                                                                                             amazon


    MARCELLUS MCMILLIAN
    3651 S LABREA AVE 227
    LOS ANGELES, CA 90016




    Any claim adjustment described above for Amazon and its affiliates is performed by Reed Group Management LLC CReed Group"),
    a Connecticut limited liability company and licensed third party administrator. Reed Group does business as "Reed Management
    Administrators, LLC" in CA, "Reed Group Claim Services LLC' in NY, and its own name in other states.




                                                                                                                                   MM 000317

                                                              EXHIBIT 5
                                                                 75
Case 2:19-cv-02121-MWF-JC Document 31-5 Filed 02/14/20 Page 67 of 81 Page ID #:432


                                                                                                                  1 of 2



                                                                                         amazon

 March 09, 2018

Marcellus McMillian
3651 S LaBrea Ave 227
Los Angeles, California 90016

Case #: 17110300818
Re: Notice of Denial of Continuous Leave

If you do not think that you can work or if you require an accommodation, please contact the Leave of Absence
and Accommodations (LOAA) team.

For information about other types of leave that may be available to you, contact the Leave of Absence and
Accommodations (LOAA) team at 1- 888 - 892 -7180, option 1.


Claim Status Summary
The below chart provides a summary status of all covered plans associated with your absence.


   Plan Name        Decision Status   Decision Date     From        Through


 Amazon Medical
   Leave of             Denied         03/09/2018     02/28/2018   02/28/2018
   Absence


Amazon Medical
  Leave of            Approved         02/23/2018     11/05/2017   02/27/2018
  Absence


  Amazon STD
                        Denied         12/14/2017     11/30/2017   12/15/2017
    Medical


  Amazon STD          Approved         11/25/2017     11/05/2017   11/29/2017
    Medical


California Family
   Rights Act          Denied          11/06/2017     11/05/2017   11/05/2017
     (CFRA)




                                                                                                            MM 000318
                                                       EXHIBIT 5
                                                          76
Case 2:19-cv-02121-MWF-JC Document 31-5 Filed 02/14/20 Page 68 of 81 Page ID #:433

                                                                                                                                                              2 of 2

  Family and
                            Denied              11/06/2017            11/05/2017            11/05/2017
 Medical Leave
     Act



For More Information
If you have any questions about your claim, contact the Leave of Absence and Accommodations (LOAA) team
at 1- 888 -892 -7180, option I. Representatives are available 5:00 a.m. and 5:00 p.m. Pacific time Monday
through Friday.

Enclosure(s):
FMLA Rights and Responsibilities


Any claim adjustment described above for Amazon and its affiliates is performed by Reed Group Management LLC (Reed Group'), a Connecticut limited liability
company and licensed third party administrator. Reed Group does business as 'Reed ManagementAdministrators, LLC' in CA, 'Reed Group Claim Services LLC' in
NY, and its own name in other states.




                                                                                                                                                        MM 000319

                                                                        EXHIBIT 5
                                                                           77
Case 2:19-cv-02121-MWF-JC Document 31-5 Filed 02/14/20 Page 69 of 81 Page ID #:434



FMLA Rights & Responsibilities Notice
In general, to be eligible for FMLA you must have worked for an employer for at least 12 months, meet the
hours of service requirement (1,250 hours) in the 12 months preceding the leave, and work at a site with at
least 50 employees within 75 miles. You must also have FMLA entitlement available in the applicable 12-
month period.

If your leave qualifies and is certified as FMLA, your absences will be designated as FMLA leave and will count
against your FMLA entitlement.

Your Rights Under the FMLA
    You are entitled to 12 weeks of unpaid leave in the 12 -month period (26 weeks to care for a covered
    servicemember with a serious health condition), measured backward from the date of any FMLA usage
    ( "rolling backward" calculation method).
    You are not required to use accrued paid time off during your unpaid FMLA leave. You may supplement
    your leave with paid time off, if applicable. Any applicable conditions related to the usage of paid time off,
    as set by Amazon, will apply. If paid time off is used, the absences will also be designated as FMLA and
    will count against your FMLA entitlement. If you do not meet the conditions or requirements for usage of
    paid time off, you remain entitled to unpaid FMLA leave.
    Your health benefits must be maintained during your FMLA leave, as if you continued to work.
    You must be reinstated to the same or an equivalent job with the same pay, benefits, and terms and
    conditions of employment on your return from FMLA -protected leave. (If your leave extends beyond the
    end of your FMLA entitlement, you do not have return rights under FMLA. Certain circumstances, such as
    a reduction in workforce or your position no longer exists, could also prevent your reinstatement.)

Your Responsibilities Under the FMLA
   If required by Amazon, you must submit sufficient certification or documentation in a timely manner, or your
   leave may be delayed or denied. If your leave is delayed or denied, any absences may be subject to the
   attendance policy and could result in termination.
   You must make your share of any premium payments to maintain your health benefits. You have a
   minimum 30 -day grace period in which to make premium payments. If payment is not made timely, your
   group health insurance may be cancelled, provided we notify you in writing at feast 15 days before the date
   that your health coverage will lapse, or, at our option, we may pay your share of the premiums during
   FMLA leave, and recover these payments from you upon your return to work. If you do not return to work,
   you may be required to reimburse Amazon for our share of health insurance premiums paid on your behalf
   during your FMLA leave.
   You may be required to provide Amazon with periodic reports of your status and intent to return to work.
   Generally, these updates will be required every 30 days, depending on the circumstances of your leave.

After we have obtained sufficient information to make a determination, we will notify you within five business
days whether your leave will be designated as FMLA and count against your FMLA entitlement. If you have
any questions, please contact the Leave of Absence and Accommodations (LOAA) team at 1- 888- 892 -7180,
option 1. Representatives are available between 5:00 a.m. and 5:00 p.m. PST, Monday through Friday.




                                                                                                             MM 000320
                                                    EXHIBIT 5
                                                       78
Case 2:19-cv-02121-MWF-JC Document 31-5 Filed 02/14/20 Page 70 of 81 Page ID #:435




        EMPLOYEEMEDICAL
                 RIGHTS LEAVE ACT
        UNDER THE FAMILY AND
       THE UNITED STATES DEPARTMENT OF LABOR WAGE AND HOUR DIVISION
                          Eligible employees who work fore covered employer can take opto i2 weeks of unpaid, job- protected teme in a 12 -month period
       LEAVE
                          for the following reasons:
       ENTITLEMENTS
                                 The birth of a child or placement of a child for adoption or foster care;
                                 To bond with a child (leave must be taken within i year or the child's birth or placement);
                                 To care for the employee's spouse, child, or parent who has a qualifying serious health condition;
                                  For the employee's own qualifying serious health condition that makes the employee unable to perform the employee'sjob;
                                  For qualifying exigencies related to the foreign deployment of e military member who Is the employee's spouse,
                                  child. or parent.
                          An eligible employee who Is a covered servicemembers spouse, child, parent, or next of kin mayalso take up to 26 weeks
                          of FMLA leave In a single i2 -month period to care for the servicemember with e serious injury orillness.

                          An employee does not need to use leave in one block. When it is medically necessary or otherwise permitted, employees
                          may take leave intermittently or on a reduced schedule.
                          Employees may choose, or an employer may require, use of accrued paid leave while taking FM LAleave. If an employee
                          substitutes accrued paid leave for FM LA leave, the employee must comply with the employer's normal paid leave policies.

                          While employees are on FM LA leave, employers must continue health Insurance coverage as if the employees were not on leave.
       BENEFITS &
       PROTECTIONS        upon return from FMLA leave, most employees must be restored to the some job or one nearly identical to it with
                          equivalent pay benefits, and other employment ternis and conditions.

                          An employer may not interfere with an Individual's FMLA rights or retaliate against someone tor using or trying to use FMLA leave.
                          opposing any practice made unlawful by the FMLA, or being involved in any proceeding under or relatedto the FMLA

                          An employee who works for a covered employer must meet three criteria in order to be eligible for FMLA leave. The employee must
       ELIGIBILITY
       REQUIREMENTS               Have worked for the employer for at least 12 months;
                                  Have at least 1,250 hours of service in the 12 months before taking leave;' and
                                  Work at a location where the employer has at least 50 employees within 75 miles of the employee's worksite.
                          'special 'hours of service' requirements apply to airline flight crew employees.
                          Generally, employees must give 30[iays' advance notice of the need for FMLA leave. if it is not possible to give 36dey5 notice,
       REQUESTING         an employee must notify the employer as soon as possible end, generally, follow the employer's usual procedures.
       LEAVE
                          Employees do not have to share a medical diagnosis, but must provide enough information to the employer so It can determine
                          if the leave qualifies for FMLA protection. sufficient information could Include informing an employer that the employee is or
                          will be unable to perform his or her job functions, that e family member cannot perform daily activities, or that hospitalization or
                           continuing medical treatment is necessary. Employees must inform the employer if the need for leave is for a reason for which
                          MLA leave was previously taken or certified.
                           Employers can require e certification or periodic recertification supporting the need for leave. if the employer determinesthat the
                           certification is incomplete, it must provide a written notice indicating what additional information is required

                           once an employer becomes aware that an employee's need for leave is for a reason that meyqualify under the FTlLA, the
       EMPLOYER            employer must notify the employee if he or she is eligible for PIMA leave end, if eligible, must also provide a notice of rights and
       RESPONSIBILITIES    responsibilities under the FMLA. If the employee is not eligible. the employer must provide a reason for ineligibility.

                           Employers must notify its employees if lease will be designated an FMLA lease, and it so, how much leavewill be designated as
                           FrCLA leave.

                           Employees may file a complaint with the u.s. Department of tabor. wage and Hour Division, or may bring e private lawsuit
       ENFORCEMENT         against en employer.
                           The FMLA does not affect any federal or state low prohibiting discrimination or supersede any state or local law or collective
                           bargaining agreement that provides greater family or medical leave rights.




                                          For additional information or to file a complaint:


                                          1-866-4-USWAGE
                                             (1-866-487-9243)               TTY: 1-877-889-5627

                                    wwvv. d o i. g o V lw h d                                                                     MHO
                                      U.S. Department of Labor I Wage and Hour Division
                                                                                                                                           K'H1426 FEVP7p6




                                                                                                                                                                  MM 000321

                                                               EXHIBIT 5
                                                                  79
Case 2:19-cv-02121-MWF-JC Document 31-5 Filed 02/14/20 Page 71 of 81 Page ID #:436


J    Reed&, oL ú
                                    Attending Physician's Statement of Work Capacity and Impairment
  Retum completed form to Leave of Absence and Accommodations team, P.O. Box 6278, Broomfield, CO 80021 or Fax to 1- 847 -554 -1812.
          Note: Your patient has informed ReedGroup that you would he willing to submit clinical information to support his/her disability claim.
In accordance with the federal law, GINA, [Genetic Information Nondiscrimination Act of 2008], please do notprovide us with any genetic information.
More information about GINA is included on the Authorization form employee/patient] presented to you.
Patient          First Name:                                        Last Name:                                     Claim Number:
Information
                   Date of Birth           /       /                                  Gender.           Male         Female                      Record Number:

Vocational         Employer:                                                          Job Title:                                                 Date of Hire:                          /        /
Information
                   Physical Demand Level per maximum pounds of exertion:
                      Sedentary (10 lbs.)   Light (20 tbs.) Medium (50 lbs.)                              Heavy (100 lbs.)           Very Heavy (greater than 100 tbs.)

                   Intellectual Skill Demand:              Unskilled        Semi -skilled              Skilled           Highly Skilled

Claim              First day of absence:               1         I            Definition of Disability:              Own Job            Own Occupation                        Any Occupation
Information
                   Claim Manager:                                             Phone Number & Ext:                                                  f       Fax Number:

                   Primary Diagnosis:                                                                                       ICD -9     or    DSM           code(s):
    1'
Nature of                                                                                                                   ICD -9      or     DSM               code(s):
                   Secondary/Co- morbid Diagnosis impacting work :
Treatment &
                   Tertiary/Co- morbid Diagnosis impacting work :                                                           ICD -9 or DSM code(s):
Work
Capacity
Evaluation         Onset of primary condition:                         /          /

                       Hospital stay:          Not applicable              Admitted on:            I        I        Discharged from Hospital on:                     I            /

                       Recent Surgery Date:                 /        I                      Type of Surgery:
                   Name and Address of Hospital:
                     Medications- name /dosage /frequency:
                    Other treatment methods:

                   1.) Is the patient's primary condition due to injury or illness arising out of the patient's employment?                                   No                  Yes           Unknown

                   Contact information for other health care providers treating this patient:                            Not applicable

                         Name:                                                        Phone:                                    Address:
                         Name:                                                        Phone:                                    Address:

                   2.) Did you recommend that your patient stay home from work?                                 No        Yes, on the following date                          /             I
                         If no please complete sections 2 -3 and provide a work release per section 5, question 6.
                         If yes, please provide your rationale for recommending disability leave by referencing the patient's signs and symptoms and their
                         relation to functional impairment(s) that precluded work. Please be sure to explain how this patient's impairment impacted his
                         capacity to perform the physical and /or intellectual demands of his /her job per the definition of disability noted above. If the
                         disability 'test" is noted to be "Any Occupation" please explain how impairment was determinedto preclude any work which would
                         include work at the sedentary and unskilled levels.




                    Date of first office visit:                                Date of last office visit:                                    Next office visit:
    2. Treatment
                          I                                                             I        /                                                     /          /
    Plan                           1

                         Expected Treatment Frequency:                       Weekly             Monthly              Other (specify)

                           (a)     Is this patient still under your care for the primary disabling condition?
                                        Yes         No, indicate date service terminated:         /       /                      or referred                 /            /

                           (b)     If patient has been referred to a specialist please list the Provider's Name and Phone number


                    Is surgery planned?          No             Yes, on I         I          Procedure(s):
                    Procedure Code
                    Health Care Provider's Initials:                                                             Date:




                                                                                                                                                                                                     MM 000322

                                                                                      EXHIBIT 5
                                                                                         80
Case 2:19-cv-02121-MWF-JC Document 31-5 Filed 02/14/20 Page 72 of 81 Page ID #:437



                                    LOAA team, P.O. Box 6278, Broomfield, CO 80021 or Fax to 1- 847 -554 -1812.

Patient                                                                                      Claim Number
                 Name
Information
                  Height:            Weight:               Pulse:                  Blood Pressure:           /          Date Measured:             /         /

3. Medical       Patient's Complaints
Signs and
Symptoms         (symptoms):




                 Physical Examination Findings:




                 Diagnostic Test/Study Findings (imaging studies, lab values, functional testing, e.g. pulmonary function tests, cardiac tests, etc.):




                 If work absence is due to pregnancy, the expected date of delivery is:              /       /
                 Please provide your formal Mental Status Exam results and Behavioral Observations.
                 Affect/Emotional Appropriateness and Control:
4. Mental or                    Impaired as evidenced by
Psychiatric          WNL
Impairment (if
applicable)      Behavioral Appropriateness /Control, Pace & Stamina:
                    WNL         Impaired as evidenced by


                 Cognitive Processing /functioning:
                    WNL         Impaired as evidenced by

                 Do you believe the patient is competent to endorse checks and direct the use of proceeds thereof?              Yes       No
                 If no, please
                 explain:

                 1.) Do you currently consider your patient to be totally impaired from working?        No         Yes
                 If yes, as of what date?         /      /      If yes, as supported by the following rationale citing medical facts documenting my
5.Return to      patient's functional impairments and or stage of recovery from a medical procedure which at this time precludes work,
Work Status


                 2. What is the estimated date of the patient's release to modified duty                 /       /     and to full duty        /         /
                 3. Are there currently any temporary work restrictions and /or accommodations which would allow this patient to return to work?
                     No        Yes, please specify by providing objective quantification e.g. no lifting greater than 20 lbs.


                 4. When do you anticipate your patient will reach maximum medical improvement?
                 5. Do you anticipate, or currently recommend, permanent work restrictions?
                 6. Regarding my care of this patient return to work status is as follows:
                       Released to full duty on        /        /
                       Released to temporary modified duty as describe above on               /       /    and to full duty as of         /      /

                       Unable to release patient at this time. I anticipate significant clinical improvement in my patient's functional capacity by the
                  following date:       /         /

                 Health Care Provider's Name (print)                Specialty                                        Degree                        Tax ID #


                 Address (No., Street, City, State, Zip Code)                                                        Phone                         Fax

                                                                                                                     Date
                  Signature
                                                                      Updated: 7 -I8 -I1 y I.S.




                                                                                                                                                                 MM 000323

                                                                       EXHIBIT 5
                                                                          81
Case 2:19-cv-02121-MWF-JC Document 31-5 Filed 02/14/20 Page 73 of 81 Page ID #:438




                         Exhibit 6




                                   EXHIBIT 6
                                      82
Case 2:19-cv-02121-MWF-JC Document 31-5 Filed 02/14/20 Page 74 of 81 Page ID #:439




       From: Smith, Reuben              amazon
       Date: Thu, Dec 28, 2017 at 11:31 AM
       Subject: RE: Updated Dr's Note For Leave #17110300818
       To: Marcellus McMillian



       Nice! -



       Keep me posted.



       Regards,




                                   EXHIBIT 6
                                      83
Case 2:19-cv-02121-MWF-JC Document 31-5 Filed 02/14/20 Page 75 of 81 Page ID #:440




       Reuben Smith

       Sr. Human Resources Assistant, ONT Empire (ONT2/3/4)

       North American Fulfillment

       e: reubens@amazon.com




       Explore these links below...




       www. ama7onful i mentcareers.com

       Work hard. Have fun. Make history.



       From: Marcellus McMillian [mailto:rnaccellusmornillian@wriail.(:am]
       Sent: Monday, December 18, 2017 2:21 PM
       To: Smith, Reuben <reubens@:)arnazon.con'l>
       Subject: RE: Updated Dr's Note For Leave #17110300818



       Yes I sent it to them also...



       On Dec 18, 2017 10:11 AM, "Smith, Reuben"
       <raubans (..1:?    az 11. CO M> wrote:

         Hi there, Marcellus -



         I'm asking if you sent your doctor's note to the LOA team, as its supposed to be
         addressed.




                                                                                            MM 000213
                                            EXHIBIT 6
                                               84
Case 2:19-cv-02121-MWF-JC Document 31-5 Filed 02/14/20 Page 76 of 81 Page ID #:441




        Regards,




        Reuben Smith

        Sr. Human Resources Assistant, ONT Empire (0NT2/3/4)

        North American Fulfillment

        e: reubens@arnazon.com




        Explore these links below...




         www.amazonfuif illmentcareers.com

         Work hard. Have fun. Make history.



         From: Marcellus McMillian [mailto:m rcellusrnc-niiiian@c;rnai .com]
         Sent: Monday, December 18, 2017 10:09 AM
         To: Smith, Reuben <reubens(: amazon.com>
         Subject: RE: Updated Dr's Note For Leave #17110300818




         Not sure what you mean but the Dr has requested more time...the
         updated Dr note was for that.



         On Dec 18, 2017 6:41 AM, "Smith, Reuben"
                        arnazon.COIT>> wrote:


                                                                               MM 000214

                                           EXHIBIT 6
                                              85
Case 2:19-cv-02121-MWF-JC Document 31-5 Filed 02/14/20 Page 77 of 81 Page ID #:442




          Additionally, you were able to do this timely?



          Please see attached for the LOA notification returning you to work on December
          16th




          Regards,




           Reuben Smith

           Sr. Human Resources Assistant, ONT Empire (0NT2/3/4)

           North American Fulfillment

           e: reubens@ana_on.com




           Explore these links below...




           www.amazonfultilimentcareers.com

           Work hard. Have fun. Make history.




           From: Smith, Reuben
           Sent: Sunday, December 17, 2017 2:41 PM
           To: 'Marcellus McMillian' <n ,.:,, -;e ` s, crnilüan@ 1:,1.il.corn >; accommodations
           <accoi                            . a 'n>
           Subject: RE: Updated Dr's Note For Leave #17110300818




                                                                                                  MM 000215
                                             EXHIBIT 6
                                                86
Case 2:19-cv-02121-MWF-JC Document 31-5 Filed 02/14/20 Page 78 of 81 Page ID #:443




          Hi there, Marcellus -



          Thank you for keeping me posted! Please note, I will be secondary communication,
          as you will need to be owning your communication with the LOA team. Please let me
          know should you need any guidance.



          Regards,




          Reuben Smith

          Sr. Human Resources Assistant, ONT Empire (ONT2/3 /4)

          North American Fulfillment

          e: `euhens @ amazon. con




          Explore these links below...




          ';A>w,,t;, P.m a7onf!.I!i IIIrYIeïn toaree rs.com


          Work hard. Have fun. Make history.



          From: Marcellus McMillian [,,nallo:rnarceilusi-n., r,illia n@grnaii. com]
          Sent: Friday, December 15, 2017 2:58 PM
          To: accommodations <a coo rnmodatt.ions @amaza .c..omr>
          Cc: Smith, Reuben < r,. i;- n;(,--1,a,- _.n.. rr>
          Subject: Updated Dr's Note For Leave #17110300818



                                                                                         MM 000216
                                                      EXHIBIT 6
                                                         87
Case 2:19-cv-02121-MWF-JC Document 31-5 Filed 02/14/20 Page 79 of 81 Page ID #:444




          You will find the updated letter from the Dr Attached to update my
          leave. I will also be requesting from the Dr's to forward information
          regarding treatment to the reed group that is taking care of the
          claim I guess....




                                                I
                                                    !!'+ar^_.eliuti. J. itiliil.iar;
                                                    Advertising Agent, P/IJNI Enterprises



                                                      3651 J. LG Brea Ave ^ 227 Los /rJeles.
                                                      C,". 90016




               Like us on Facebook




                      Forwarded message
           From: "( t,; _L;1: .;.,;.¡:;:;r_ : ....,.
                                     ,



                                  ^o l.:l:i.ccm>
              ill`Jn.A Ìt¡:.P f _a4
           To: "Smith, Claudette" <:.r, ,i Ïcla@ =-.: r?...._yc, ï i.cora;>, "Smith, Lauren
                                               "McGuire, Grace"
                            P:f na7... ï 1. cor n>,
           <.r;C;:,graC;e @è,ir,ic.__o n. co rn>, "Amjad, Sonia"
           <a,:1¡d:aJo1_:i @ a, nazon.corn>, "Bustamante, Priscilla"
                                                   Hernandez, Alyssa
           <i.!si:cl; la.f: v.:-l?. z aï-. .or.>, "Hernandez,
           <;-:e . ai;.s a? amazon .c:±>, "Smith, Reuben"
           <., u bens@ arn a.-o il.:,0 i7 l>, "Solorio, Jesse"
           <i..oloriarrazon...o,n>, "Prather, Denicia JP"
             ié iiC {;>.'_, tí-f? L. ¡      ;`)ïl >
           Cc:
           Bcc:

                                                                                               MM 000217

                                                    EXHIBIT 6
                                                       88
Case 2:19-cv-02121-MWF-JC Document 31-5 Filed 02/14/20 Page 80 of 81 Page ID #:445




          Date: Wed, 13 Uec 201/ 19:24:34 +UUUU
          Subject: Return -to -Work Notice for Marcellus McMillian, Employee
          ID: 101953050, Case Number: 17110300818

          Marcellus McMillian has been released to return to work full duty
          on 12/16/2017. If the employee does not return to work, please
          reply to this email to notify the Leave of Absence and
          Accommodations (LOAA) team. Note: Fulfillment Center
          employees who take a leave of absence that meets or exceeds a
          duration of 90 consecutive days, may need retraining upon their
          return to work. Manager and HR, please let the learning manager
          know if re- training is required.

          Claim Status Summary
          The below chart provides a summary status of all covered plans
          associated with Marcellus McMillian's absence.
                            Decision   Decision Date     From       Through
            Plan Name
                             Status

             Amazon
           Medical Leave    Pending     12/11/2017
            of Absence

             Amazon
           Medical Leave    Approved    11/25/2017     11/05/2017   11/29/2017
            of Absence

            Amazon STD                  12/12/2017
                            Pending
              Medical

            Amazon STD                                 11/05/2017   11/29/2017
                            Approved    11/25/2017
              Medical

              California
            Family Rights    Denied     11/06/2017     11/05/2017   11/05/2017
             Act (CFRA)

            Family and
           Medical Leave     Denied     11/06/2017     11/05/2017   11/05/2017
                Act



           IMPORTANT: If you believe you are receiving this email in error,
           please contact the Leave of Absence and Accommodations
           (LOAA) team at      `=   °_ '      option 1 immediately.
           Note: Fulfillment Center employees who take a leave of absence
           that meets or exceeds a duration of 90 consecutive days, may
           need retraining upon their return to work.

                                                                                 MM 000218
                                        EXHIBIT 6
                                           89
Case 2:19-cv-02121-MWF-JC Document 31-5 Filed 02/14/20 Page 81 of 81 Page ID #:446




                                          This message, and any
          attachments to it, may contain information that is privileged,
          confidential, and exempt from disclosure under applicable law. If
          the reader of this message is not the intended recipient, you are
          notified that any use, dissemination, dtribution, copying, or
          communication of this message is strictly prohibited. If you have
          received this message in error, please notify the sender
           immediately by return e-mail and delete the message and any
           attachments. Thank you.




                          1
                                                   fulfillment




                                                                              MM 000219

                                    EXHIBIT 6
                                       90
